Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of September
26, 2006, by and among MathStar, Inc., a Delaware corporation (the “Company”),
and each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).

RECITALS

A.            The Company and each Purchaser is executing and delivering this
agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission under the Securities Act.

B.            Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, (i) that aggregate number of shares of common stock, par value $0.01
per share (the “Common Stock”), of the Company set forth below such Purchaser’s
name on the signature page of this Agreement (which aggregate amount for all
Purchasers together shall be                            shares of Common Stock
and shall be collectively referred to herein as the “Shares”) and (ii) warrants,
in substantially the form attached hereto as Exhibit A (the “Warrants”), to
acquire up to that number of additional shares of Common Stock equal to 40.0% of
the number of Shares purchased by such Purchaser (the shares of Common Stock
issuable upon exercise of or otherwise pursuant to the Warrants, collectively,
the “Warrant Shares”). The Shares, the Warrants and the Warrant Shares issued
pursuant to this Agreement are collectively referred to herein as the
“Securities”.

C.            The Company has engaged Piper Jaffray & Co. as its placement agent
(the “Placement Agent”) for the offering of the Securities on a “best efforts”
basis.

D.            Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares and the Warrant
Shares under the Securities Act and applicable state securities laws.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:


ARTICLE I.
DEFINITIONS


1.1           DEFINITIONS. IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS
AGREEMENT, FOR ALL PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE
THE MEANINGS INDICATED IN THIS SECTION 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility.


--------------------------------------------------------------------------------




“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 144. With respect to a Purchaser, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as such Purchaser will be deemed to be an Affiliate of such Purchaser.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Buy-In” has the meaning set forth in Section 4.1(f).

“Buy-In Price” has the meaning set forth in Section 4.1(f).

“Cash Placement Agent Fee” means the cash fee to be paid to the Placement Agent
for services rendered to the Company in connection with the offering of the
Securities.

“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to this Agreement.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1 and 2.2 hereof are satisfied, or such other
date as the parties may agree.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

“Company Counsel” means Winthrop & Weinstine, P.A.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Company’s Knowledge” means with respect to any statement made to the knowledge
of a party, that the statement is based upon the actual knowledge of the
officers of such party having responsibility for the matter or matters that are
the subject of the statement.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

2


--------------------------------------------------------------------------------




“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the Commission under the terms
of the Registration Rights Agreement.

“Environmental Laws” has the meaning set forth in Section 3.1(l).

“Evaluation Date” has the meaning set forth in Section 3.1(v).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

“Indemnified Person” has the meaning set forth in Section 4.7(b).

“Intellectual Property” has the meaning set forth in Section 3.1(r).

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in the form of Exhibit D, executed
by the Company and delivered to and acknowledged in writing by the Transfer
Agent.

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

“Losses” has the meaning set forth in Section 4.7(a).

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or financial condition of the Company and the Subsidiaries, taken as a
whole, or (iii) any material adverse impairment to the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document.

“Material Contract” means any contract of the Company that was filed as an
exhibit to the SEC Filings pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K.

“Material Permits” has the meaning set forth in Section 3.1(p).

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“Outside Date” means October 15, 2006.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the Nasdaq Global Market.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

3


--------------------------------------------------------------------------------




“Purchaser Party” has the meaning set forth in Section 4.7(a).

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

“Required Approvals” has the meaning set forth in Section 3.1(e).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vi).

“Securities Act” means the Securities Act of 1933, as amended.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Shares and the Warrants purchased hereunder as indicated on
such Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount)”.

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
Regulation S-X promulgated by the Commission under the Exchange Act and any
other entity required to be disclosed in the SEC Reports pursuant to Item
601(b)(21) of Regulation S-K.

“Trading Affiliate” has the meaning set forth in Section 3.2(h).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its primary Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported by the National
Quotation Bureau Incorporated (or any similar organization or agency succeeding
to its functions of reporting prices); provided, that in the event that the
Common Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof,
then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, the
Nasdaq Capital Market or the OTC Bulletin Board on which the Common Stock is
listed or quoted for trading on the date in question.

4


--------------------------------------------------------------------------------




“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto,  the Warrants, the Registration Rights Agreement, the
Irrevocable Transfer Agent Instructions and any other documents or agreements
executed in connection with the transactions contemplated hereunder.

“Transfer Agent” means Wells Fargo Bank N.A., or any successor transfer agent
for the Company.

“Warrants” has the meaning set forth in the Preamble to this Agreement. The
Placement Agent and/or its designees are also receiving placement agent warrants
as compensation for services rendered in connection with the transactions set
forth herein, which warrants shall also constitute “Warrants” for all purposes
hereunder.


ARTICLE II.
PURCHASE AND SALE


2.1           CLOSING. SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT, AT THE CLOSING, THE COMPANY SHALL ISSUE AND SELL TO EACH PURCHASER,
AND EACH PURCHASER SHALL, SEVERALLY AND NOT JOINTLY, PURCHASE FROM THE COMPANY,
SUCH NUMBER OF SHARES OF COMMON STOCK AND A WARRANT TO PURCHASE A NUMBER OF
WARRANT SHARES, EACH AS INDICATED BELOW SUCH PURCHASER’S NAME ON THE SIGNATURE
PAGE OF THIS AGREEMENT, FOR AN AGGREGATE PURCHASE PRICE FOR SUCH PURCHASER AS
INDICATED BELOW SUCH PURCHASER’S NAME ON THE SIGNATURE PAGE OF THIS AGREEMENT 
UPON CONFIRMATION THAT THE OTHER CONDITIONS TO CLOSING SPECIFIED HEREIN HAVE
BEEN SATISFIED OR DULY WAIVED BY THE PURCHASERS, THE COMPANY SHALL DELIVER TO
LOWENSTEIN SANDLER PC (“PLACEMENT AGENT COUNSEL”), IN TRUST, A CERTIFICATE OR
CERTIFICATES, REGISTERED IN SUCH NAME OR NAMES AS THE PURCHASERS MAY DESIGNATE,
REPRESENTING THE SHARES AND WARRANTS, WITH INSTRUCTIONS THAT SUCH CERTIFICATES
ARE TO BE HELD FOR RELEASE TO THE PURCHASERS ONLY UPON PAYMENT IN FULL OF THE
SUBSCRIPTION AMOUNT TO THE COMPANY BY ALL THE PURCHASERS. UNLESS OTHERWISE
AGREED TO BY THE COMPANY AND ANY PURCHASER, UPON SUCH RECEIPT BY PLACEMENT AGENT
COUNSEL OF THE CERTIFICATES, EACH PURCHASER SHALL PROMPTLY, BUT NO MORE THAN ONE
BUSINESS DAY THEREAFTER, CAUSE A WIRE TRANSFER IN SAME DAY FUNDS TO BE SENT TO
THE ACCOUNT OF THE COMPANY AS INSTRUCTED IN WRITING BY THE COMPANY, IN AN AMOUNT
REPRESENTING THE PURCHASE PRICE FOR SUCH PURCHASER AS INDICATED BELOW SUCH
PURCHASER’S NAME ON THE SIGNATURE PAGE OF THIS AGREEMENT. ON THE DATE (THE
“CLOSING DATE”) THE COMPANY RECEIVES THE AGGREGATE SUBSCRIPTION AMOUNTS, THE
CERTIFICATES EVIDENCING THE SHARES AND WARRANTS SHALL BE RELEASED TO THE
PURCHASERS (THE “CLOSING”). THE CLOSING OF THE PURCHASE AND SALE OF THE SHARES
AND WARRANTS SHALL TAKE PLACE AT THE OFFICES OF LOWENSTEIN SANDLER PC, 1251
AVENUE OF THE AMERICAS, NEW YORK, NEW YORK ON THE CLOSING DATE OR AT SUCH OTHER
LOCATIONS OR REMOTELY BY FACSIMILE TRANSMISSION OR OTHER ELECTRONIC MEANS AS THE
PARTIES MAY MUTUALLY AGREE.


2.2           CLOSING DELIVERIES.   (A)  ON OR PRIOR TO THE CLOSING, THE COMPANY
SHALL ISSUE, DELIVER OR CAUSE TO BE DELIVERED TO EACH PURCHASER THE FOLLOWING
(THE “COMPANY DELIVERABLES”):

(I)            THIS AGREEMENT, DULY EXECUTED BY THE COMPANY;

(II)           ONE OR MORE STOCK CERTIFICATES, FREE AND CLEAR OF ALL RESTRICTIVE
AND OTHER LEGENDS (EXCEPT AS PROVIDED IN SECTION 4.1(B) HEREOF), EVIDENCING A
NUMBER OF SHARES INDICATED BELOW SUCH PURCHASER’S NAME ON THE SIGNATURE PAGE OF
THIS AGREEMENT, REGISTERED IN THE NAME OF SUCH PURCHASER;

(III)          A WARRANT, EXECUTED BY THE COMPANY AND REGISTERED IN THE NAME OF
SUCH PURCHASER, PURSUANT TO WHICH SUCH PURCHASER SHALL HAVE THE RIGHT TO ACQUIRE
SUCH NUMBER OF WARRANT SHARES EQUAL TO 40.0% OF THE NUMBER OF SHARES ISSUABLE TO
SUCH PURCHASER PURSUANT TO SECTION 2.2(A)(II) ON THE TERMS SET FORTH THEREIN;

5


--------------------------------------------------------------------------------




(IV)          A LEGAL OPINION OF COMPANY COUNSEL, IN THE FORM ATTACHED HERETO AS
EXHIBIT C, EXECUTED BY SUCH COUNSEL AND ADDRESSED TO THE PURCHASERS AND THE
PLACEMENT AGENT;

(V)           THE REGISTRATION RIGHTS AGREEMENT, DULY EXECUTED BY THE COMPANY;

(VI)          DULY EXECUTED IRREVOCABLE TRANSFER AGENT INSTRUCTIONS ACKNOWLEDGED
IN WRITING BY THE TRANSFER AGENT;

(VII)         A CERTIFICATE OF THE SECRETARY OF THE COMPANY (THE “SECRETARY’S
CERTIFICATE”), DATED AS OF THE CLOSING DATE, CERTIFYING THE RESOLUTIONS ADOPTED
BY THE BOARD OF DIRECTORS OF THE COMPANY APPROVING THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND THE ISSUANCE OF THE
SECURITIES, CERTIFYING THE CURRENT VERSIONS OF THE CERTIFICATE OR ARTICLES OF
INCORPORATION, AS AMENDED AND BY-LAWS OF THE COMPANY AND CERTIFYING AS TO THE
SIGNATURES AND AUTHORITY OF PERSONS SIGNING THE TRANSACTION DOCUMENTS AND
RELATED DOCUMENTS ON BEHALF OF THE COMPANY; AND

(VIII)        THE COMPLIANCE CERTIFICATE REFERRED TO IN SECTION 5.1(H).


(B)           ON OR PRIOR TO THE CLOSING, EACH PURCHASER SHALL DELIVER OR CAUSE
TO BE DELIVERED TO THE COMPANY THE FOLLOWING (THE “PURCHASER DELIVERABLES”):

(I)            THIS AGREEMENT, DULY EXECUTED BY SUCH PURCHASER;

(II)           ITS SUBSCRIPTION AMOUNT, IN UNITED STATES DOLLARS AND IN
IMMEDIATELY AVAILABLE FUNDS, IN THE AMOUNT SET FORTH AS THE “PURCHASE PRICE”
INDICATED BELOW SUCH PURCHASER’S NAME ON THE APPLICABLE SIGNATURE PAGE HERETO BY
WIRE TRANSFER TO AN ACCOUNT DESIGNATED IN WRITING BY THE COMPANY FOR SUCH
PURPOSE, AS SET FORTH ON EXHIBIT F ATTACHED HERETO;

(III)          THE REGISTRATION RIGHTS AGREEMENT, DULY EXECUTED BY SUCH
PURCHASER;

(IV)          A FULLY COMPLETED AND DULY EXECUTED SELLING SECURITYHOLDER NOTICE
AND QUESTIONNAIRE IN THE FORM ATTACHED AS ANNEX B TO THE REGISTRATION RIGHTS
AGREEMENT; AND

(V)           A FULLY COMPLETED AND DULY EXECUTED ACCREDITED INVESTOR
QUESTIONNAIRE AND STOCK CERTIFICATE QUESTIONNAIRE IN THE FORMS ATTACHED HERETO
AS EXHIBITS E-1 AND E-2, RESPECTIVELY.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES


3.1           REPRESENTATIONS AND WARRANTIES OF THE COMPANY. THE COMPANY HEREBY
REPRESENTS AND WARRANTS TO THE PURCHASERS AND TO THE PLACEMENT AGENT THAT,
EXCEPT AS SET FORTH IN THE SCHEDULES DELIVERED HEREWITH:


(A)           SUBSIDIARIES. THE COMPANY HAS NO DIRECT OR INDIRECT SUBSIDIARIES
OTHER THAN THOSE LISTED IN SCHEDULE 3.1(A) HERETO. EXCEPT AS DISCLOSED IN
SCHEDULE 3.1(A) HERETO, THE COMPANY OWNS, DIRECTLY OR INDIRECTLY, ALL OF THE
CAPITAL STOCK OR COMPARABLE EQUITY INTERESTS OF EACH SUBSIDIARY FREE AND CLEAR
OF ANY AND ALL LIENS, AND ALL THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK
OR COMPARABLE EQUITY INTEREST OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND ARE
FULLY PAID, NON-ASSESSABLE AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS TO
SUBSCRIBE FOR OR PURCHASE SECURITIES.


(B)           ORGANIZATION AND QUALIFICATION. THE COMPANY AND EACH SUBSIDIARY IS
AN ENTITY DULY INCORPORATED OR OTHERWISE ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION

6


--------------------------------------------------------------------------------





OF ITS INCORPORATION OR ORGANIZATION (AS APPLICABLE), WITH THE REQUISITE POWER
AND AUTHORITY TO OWN OR LEASE AND USE ITS PROPERTIES AND ASSETS AND TO CARRY ON
ITS BUSINESS AS CURRENTLY CONDUCTED. NEITHER THE COMPANY NOR ANY SUBSIDIARY IS
IN VIOLATION OF ANY OF THE PROVISIONS OF ITS RESPECTIVE CERTIFICATE OR ARTICLES
OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS. EACH OF
THE COMPANY AND THE SUBSIDIARIES IS DULY QUALIFIED TO CONDUCT BUSINESS AND IS IN
GOOD STANDING AS A FOREIGN CORPORATION OR OTHER ENTITY IN EACH JURISDICTION IN
WHICH THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY OWNED BY IT MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING, AS THE CASE MAY BE, COULD NOT HAVE OR REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, RESULTED IN A MATERIAL ADVERSE EFFECT, AND NO
PROCEEDING HAS BEEN INSTITUTED IN ANY SUCH JURISDICTION REVOKING, LIMITING OR
CURTAILING OR SEEKING TO REVOKE, LIMIT OR CURTAIL SUCH POWER AND AUTHORITY OR
QUALIFICATION.


(C)           AUTHORIZATION; ENFORCEMENT; VALIDITY. THE COMPANY HAS THE
REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY EACH OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS HEREUNDER AND THEREUNDER. THE
EXECUTION AND DELIVERY OF EACH OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY BY THE COMPANY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY (INCLUDING, BUT NOT LIMITED TO, THE SALE AND DELIVERY OF THE
SHARES AND THE WARRANTS AND THE SUBSEQUENT ISSUANCE OF THE WARRANT SHARES UPON
EXERCISE OF THE WARRANTS) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
ACTION ON THE PART OF THE COMPANY, AND NO FURTHER CORPORATE ACTION IS REQUIRED
BY THE COMPANY, ITS BOARD OF DIRECTORS OR ITS STOCKHOLDERS IN CONNECTION
THEREWITH OTHER THAN IN CONNECTION WITH THE REQUIRED APPROVALS. EACH OF THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY HAS BEEN (OR UPON DELIVERY WILL
HAVE BEEN) DULY EXECUTED BY THE COMPANY AND IS, OR WHEN DELIVERED IN ACCORDANCE
WITH THE TERMS HEREOF, WILL CONSTITUTE THE VALID AND BINDING OBLIGATION OF THE
COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS RELATING TO, OR
AFFECTING GENERALLY THE ENFORCEMENT OF, CREDITORS’ RIGHTS AND REMEDIES OR BY
OTHER EQUITABLE PRINCIPLES OF GENERAL APPLICATION. EXCEPT AS SET FORTH ON
SCHEDULE 3.1(C) HERETO, THERE ARE NO SHAREHOLDER AGREEMENTS, VOTING AGREEMENTS,
OR OTHER SIMILAR ARRANGEMENTS WITH RESPECT TO THE COMPANY’S CAPITAL STOCK TO
WHICH THE COMPANY IS A PARTY OR, TO THE COMPANY’S KNOWLEDGE, BETWEEN OR AMONG
ANY OF THE COMPANY’S SHAREHOLDERS.


(D)           NO CONFLICTS. THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
COMPANY OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND THE CONSUMMATION
BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (INCLUDING,
WITHOUT LIMITATION, THE ISSUANCE OF THE SHARES AND THE RESERVATION FOR ISSUANCE
AND ISSUANCE OF THE WARRANT SHARES) DO NOT AND WILL NOT (I) CONFLICT WITH OR
VIOLATE ANY PROVISION OF THE COMPANY’S OR ANY SUBSIDIARY’S CERTIFICATE OR
ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS,
(II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR
LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, RESULT IN THE CREATION OF
ANY LIEN UPON ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY SUBSIDIARY
OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION (WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) OF, ANY AGREEMENT,
CREDIT FACILITY, DEBT OR OTHER INSTRUMENT (EVIDENCING A COMPANY OR SUBSIDIARY
DEBT OR OTHERWISE) OR OTHER UNDERSTANDING TO WHICH THE COMPANY OR ANY SUBSIDIARY
IS A PARTY OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY IS
BOUND, OR AFFECTED, OR (III) SUBJECT TO THE REQUIRED APPROVALS, CONFLICT WITH OR
RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT, INJUNCTION,
DECREE OR OTHER RESTRICTION OF ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH THE
COMPANY OR A SUBSIDIARY IS SUBJECT (INCLUDING FEDERAL AND STATE SECURITIES LAWS
AND REGULATIONS AND THE RULES AND REGULATIONS, ASSUMING THE CORRECTNESS OF THE
REPRESENTATIONS AND WARRANTIES MADE BY THE PURCHASERS HEREIN, OF ANY
SELF-REGULATORY ORGANIZATION TO WHICH THE COMPANY OR ITS SECURITIES ARE SUBJECT,
INCLUDING ALL APPLICABLE TRADING MARKETS), OR BY WHICH ANY PROPERTY OR ASSET OF
THE COMPANY OR A SUBSIDIARY IS BOUND OR AFFECTED, EXCEPT IN THE CASE OF CLAUSES
(II) AND (III) SUCH AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

7


--------------------------------------------------------------------------------





(E)           FILINGS, CONSENTS AND APPROVALS. NEITHER THE COMPANY NOR ANY
SUBSIDIARY IS REQUIRED TO OBTAIN ANY CONSENT, WAIVER, AUTHORIZATION OR ORDER OF,
GIVE ANY NOTICE TO, OR MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR OTHER
FEDERAL, STATE, LOCAL OR OTHER GOVERNMENTAL AUTHORITY OR OTHER PERSON IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THE
TRANSACTION DOCUMENTS (INCLUDING THE ISSUANCE OF THE SECURITIES), OTHER THAN (I)
THE FILING WITH THE COMMISSION OF ONE OR MORE REGISTRATION STATEMENTS IN
ACCORDANCE WITH THE REQUIREMENTS OF THE REGISTRATION RIGHTS AGREEMENT, (II)
FILINGS REQUIRED BY APPLICABLE STATE SECURITIES LAWS, (III) THE FILING OF A
NOTICE OF SALE OF SECURITIES ON FORM D WITH THE COMMISSION UNDER REGULATION D OF
THE SECURITIES ACT, (IV) THE FILING OF ANY REQUISITE NOTICES AND/OR
APPLICATION(S) TO THE PRINCIPAL TRADING MARKET FOR THE ISSUANCE AND SALE OF THE
COMMON STOCK AND THE WARRANTS AND THE LISTING OF THE COMMON STOCK FOR TRADING OR
QUOTATION, AS THE CASE MAY BE, THEREON IN THE TIME AND MANNER REQUIRED THEREBY,
(V) THE FILINGS REQUIRED IN ACCORDANCE WITH SECTION 4.6 OF THIS AGREEMENT AND
(VI) THOSE THAT HAVE BEEN MADE OR OBTAINED PRIOR TO THE DATE OF THIS AGREEMENT
(COLLECTIVELY, THE “REQUIRED APPROVALS”).


(F)            ISSUANCE OF THE SECURITIES. THE SHARES AND THE WARRANT SHARES
HAVE BEEN DULY AUTHORIZED AND, WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH THE
TERMS OF THE TRANSACTION DOCUMENTS, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID
AND NONASSESSABLE, FREE AND CLEAR OF ALL LIENS, OTHER THAN RESTRICTIONS ON
TRANSFER PROVIDED FOR IN THE TRANSACTION DOCUMENTS OR IMPOSED BY APPLICABLE
SECURITIES LAWS, AND SHALL NOT BE SUBJECT TO PREEMPTIVE OR SIMILAR RIGHTS OF
STOCKHOLDERS. ASSUMING THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS IN THIS AGREEMENT, THE SHARES AND THE WARRANT SHARES WILL BE ISSUED
IN COMPLIANCE WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS. THE COMPANY
HAS RESERVED FROM ITS DULY AUTHORIZED CAPITAL STOCK THE MAXIMUM NUMBER OF SHARES
OF COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANTS.


(G)           CAPITALIZATION. THE NUMBER OF SHARES AND TYPE OF ALL AUTHORIZED,
ISSUED AND OUTSTANDING CAPITAL STOCK, OPTIONS AND OTHER SECURITIES OF THE
COMPANY (WHETHER OR NOT PRESENTLY CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR SHARES OF CAPITAL STOCK OF THE COMPANY) IS SPECIFIED IN
SCHEDULE 3.1(G) HERETO. ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF THE
COMPANY ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, HAVE
BEEN ISSUED IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE FEDERAL
AND STATE SECURITIES LAWS, AND NONE OF SUCH OUTSTANDING SHARES WAS ISSUED IN
VIOLATION OF ANY PREEMPTIVE RIGHTS OR SIMILAR RIGHTS TO SUBSCRIBE FOR OR
PURCHASE ANY CAPITAL STOCK OF THE COMPANY. EXCEPT AS SPECIFIED IN SCHEDULE
3.1(G) HERETO, THERE ARE NO OUTSTANDING OPTIONS, WARRANTS OR SCRIP RIGHTS TO
SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR
SECURITIES, RIGHTS OR OBLIGATIONS CONVERTIBLE INTO OR EXCHANGEABLE FOR, OR
GIVING ANY PERSON ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE, ANY SHARES OF THE
COMPANY’S CAPITAL STOCK, OR CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR
ARRANGEMENTS BY WHICH THE COMPANY OR ANY SUBSIDIARY IS OR MAY BECOME BOUND TO
ISSUE ADDITIONAL SHARES OF CAPITAL STOCK OF THE COMPANY, OR OPTIONS, SECURITIES
OR RIGHTS CONVERTIBLE OR EXCHANGEABLE INTO SHARES OF CAPITAL STOCK OF THE
COMPANY. EXCEPT FOR CUSTOMARY ADJUSTMENTS AS A RESULT OF STOCK DIVIDENDS, STOCK
SPLITS, COMBINATIONS OF SHARES, REORGANIZATIONS, RECAPITALIZATIONS,
RECLASSIFICATIONS OR OTHER SIMILAR EVENTS, OR AS DISCLOSED IN SCHEDULE 3.1(G)
HERETO OR IN ANY SCHEDULE 13D OR SCHEDULE 13G OR COMPANY REPORT ON FILE WITH THE
COMMISSION, THERE ARE NO ANTI-DILUTION OR PRICE ADJUSTMENT PROVISIONS CONTAINED
IN ANY SECURITY ISSUED BY THE COMPANY (OR IN ANY AGREEMENT PROVIDING RIGHTS TO
SECURITY HOLDERS), AND THE ISSUANCE AND SALE OF THE SECURITIES WILL NOT,
IMMEDIATELY OR WITH THE PASSAGE OF TIME, OBLIGATE THE COMPANY TO ISSUE SHARES OF
COMMON STOCK OR OTHER SECURITIES TO ANY PERSON (OTHER THAN THE PURCHASERS) AND
WILL NOT RESULT IN A RIGHT OF ANY HOLDER OF SECURITIES TO ADJUST THE EXERCISE,
CONVERSION, EXCHANGE OR RESET PRICE UNDER SUCH SECURITIES.


(H)           SEC REPORTS. THE COMPANY HAS FILED ALL REPORTS, SCHEDULES, FORMS,
STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED BY IT UNDER THE EXCHANGE
ACT, INCLUDING PURSUANT TO SECTION 13(A) OR 15(D) THEREOF, FOR THE TWO YEARS
PRECEDING THE DATE HEREOF (OR SUCH SHORTER PERIOD AS THE COMPANY WAS REQUIRED BY
LAW OR REGULATION TO FILE SUCH MATERIAL) (THE FOREGOING MATERIALS, INCLUDING THE
EXHIBITS THERETO AND DOCUMENTS INCORPORATED BY REFERENCE THEREIN, BEING
COLLECTIVELY REFERRED TO HEREIN AS THE “SEC REPORTS”

8


--------------------------------------------------------------------------------





AND TOGETHER WITH THIS AGREEMENT AND THE SCHEDULES TO THIS AGREEMENT (IF ANY),
THE “DISCLOSURE MATERIALS”), ON A TIMELY BASIS OR HAS RECEIVED A VALID EXTENSION
OF SUCH TIME OF FILING AND HAS FILED ANY SUCH SEC REPORTS PRIOR TO THE
EXPIRATION OF ANY SUCH EXTENSION. AS OF THE DATE HEREOF, THE COMPANY IS NOT
AWARE OF ANY EVENT OCCURRING ON OR PRIOR TO THE CLOSING DATE (OTHER THAN THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS) THAT REQUIRES THE FILING
OF A FORM 8-K AFTER THE CLOSING. AS OF THEIR RESPECTIVE DATES, OR TO THE EXTENT
CORRECTED BY A SUBSEQUENT RESTATEMENT, THE SEC REPORTS COMPLIED IN ALL MATERIAL
RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT AND
THE RULES AND REGULATIONS OF THE COMMISSION PROMULGATED THEREUNDER, AND NONE OF
THE SEC REPORTS, WHEN FILED, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.


(I)            FINANCIAL STATEMENTS.          THE FINANCIAL STATEMENTS OF THE
COMPANY INCLUDED IN THE SEC REPORTS COMPLY IN ALL MATERIAL RESPECTS WITH
APPLICABLE ACCOUNTING REQUIREMENTS AND THE RULES AND REGULATIONS OF THE
COMMISSION WITH RESPECT THERETO AS IN EFFECT AT THE TIME OF FILING (OR TO THE
EXTENT CORRECTED BY A SUBSEQUENT RESTATEMENT). SUCH FINANCIAL STATEMENTS HAVE
BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS DURING THE
PERIODS INVOLVED, EXCEPT AS MAY BE OTHERWISE SPECIFIED IN SUCH FINANCIAL
STATEMENTS OR THE NOTES THERETO AND EXCEPT THAT UNAUDITED FINANCIAL STATEMENTS
MAY NOT CONTAIN ALL FOOTNOTES REQUIRED BY GAAP, AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES TAKEN AS A WHOLE AS OF AND FOR THE DATES THEREOF AND THE RESULTS OF
OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED, SUBJECT, IN THE CASE OF
UNAUDITED STATEMENTS, TO NORMAL, YEAR-END AUDIT ADJUSTMENTS. ALL MATERIAL
AGREEMENTS TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR TO WHICH THE
PROPERTY OR ASSETS OF THE COMPANY OR ANY SUBSIDIARY ARE SUBJECT ARE INCLUDED AS
PART OF OR SPECIFICALLY IDENTIFIED IN THE SEC REPORTS.


(J)            TAX MATTERS. EACH OF THE COMPANY AND ITS SUBSIDIARIES (I) HAS
ACCURATELY AND TIMELY PREPARED AND FILED ALL FOREIGN, FEDERAL AND STATE INCOME
AND ALL OTHER TAX RETURNS, REPORTS AND DECLARATIONS REQUIRED BY ANY JURISDICTION
TO WHICH IT IS SUBJECT, (II) HAS PAID ALL TAXES AND OTHER GOVERNMENTAL
ASSESSMENTS AND CHARGES THAT ARE MATERIAL IN AMOUNT, SHOWN OR DETERMINED TO BE
DUE ON SUCH RETURNS, REPORTS AND DECLARATIONS, EXCEPT THOSE BEING CONTESTED IN
GOOD FAITH, WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE ON THE
BOOKS OF THE COMPANY AND (III) HAS SET ASIDE ON ITS BOOKS PROVISIONS REASONABLY
ADEQUATE FOR THE PAYMENT OF ALL TAXES FOR PERIODS SUBSEQUENT TO THE PERIODS TO
WHICH SUCH RETURNS, REPORTS OR DECLARATIONS APPLY, EXCEPT, IN THE CASE OF
CLAUSES (I) AND (II) ABOVE, WHERE THE FAILURE TO SO PAY OR FILE ANY SUCH TAX,
ASSESSMENT, CHARGE OR RETURN WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT.
THERE ARE NO UNPAID TAXES IN ANY MATERIAL AMOUNT CLAIMED TO BE DUE FROM THE
COMPANY OR ANY OF ITS SUBSIDIARIES BY THE TAXING AUTHORITY OF ANY JURISDICTION.


(K)           MATERIAL CHANGES. SINCE THE DATE OF THE LATEST AUDITED FINANCIAL
STATEMENTS INCLUDED WITHIN THE SEC REPORTS, EXCEPT AS SPECIFICALLY DISCLOSED IN
THE SEC REPORTS OR AS SET FORTH IN SCHEDULE 3.1(K) HERETO, (I) THERE HAVE BEEN
NO EVENTS, OCCURRENCES OR DEVELOPMENTS THAT HAVE HAD OR THAT COULD REASONABLY BE
EXPECTED TO RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL
ADVERSE EFFECT, (II) THE COMPANY HAS NOT INCURRED ANY LIABILITIES (CONTINGENT OR
OTHERWISE) OTHER THAN (A) TRADE PAYABLES, ACCRUED EXPENSES AND OTHER LIABILITIES
INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND
(B) LIABILITIES NOT REQUIRED TO BE REFLECTED IN THE COMPANY’S FINANCIAL
STATEMENTS PURSUANT TO GAAP OR REQUIRED TO BE DISCLOSED IN FILINGS MADE WITH THE
COMMISSION, (III) THE COMPANY HAS NOT ALTERED ITS METHOD OF ACCOUNTING OR THE
MANNER IN WHICH IT KEEPS ITS ACCOUNTING BOOKS AND RECORDS, (IV) THE COMPANY HAS
NOT DECLARED OR MADE ANY DIVIDEND OR DISTRIBUTION OF CASH OR OTHER PROPERTY TO
ITS SHAREHOLDERS OR PURCHASED, REDEEMED OR MADE ANY AGREEMENTS TO PURCHASE OR
REDEEM ANY SHARES OF ITS CAPITAL STOCK (OTHER THAN IN CONNECTION WITH
REPURCHASES OF UNVESTED STOCK ISSUED TO EMPLOYEES OF THE COMPANY), (V) THE
COMPANY HAS NOT ISSUED ANY EQUITY SECURITIES TO ANY OFFICER, DIRECTOR OR
AFFILIATE, EXCEPT COMMON STOCK ISSUED IN THE ORDINARY COURSE AS DIVIDENDS ON
OUTSTANDING PREFERRED STOCK OR PURSUANT TO EXISTING COMPANY STOCK OPTION OR
STOCK PURCHASE PLANS OR EXECUTIVE AND DIRECTOR CORPORATE ARRANGEMENTS DISCLOSED
IN THE SEC REPORTS AND (VI) THERE HAS NOT

9


--------------------------------------------------------------------------------





BEEN ANY MATERIAL CHANGE OR AMENDMENT TO, OR ANY WAIVER OF ANY MATERIAL RIGHT
UNDER, ANY CONTRACT UNDER WHICH THE COMPANY, ANY SUBSIDIARY THEREOF, OR ANY OF
THEIR ASSETS IS BOUND OR SUBJECT. EXCEPT FOR THE ISSUANCE OF THE SECURITIES
CONTEMPLATED BY THIS AGREEMENT OR AS SET FORTH IN SCHEDULE 3.1(K) HERETO, NO
EVENT, LIABILITY OR DEVELOPMENT HAS OCCURRED OR EXISTS WITH RESPECT TO THE
COMPANY OR ITS SUBSIDIARIES OR THEIR RESPECTIVE BUSINESS, PROPERTIES, OPERATIONS
OR FINANCIAL CONDITION THAT WOULD BE REQUIRED TO BE DISCLOSED BY THE COMPANY
UNDER APPLICABLE SECURITIES LAWS AT THE TIME THIS REPRESENTATION IS MADE THAT
HAS NOT BEEN PUBLICLY DISCLOSED AT LEAST ONE TRADING DAY PRIOR TO THE DATE THAT
THIS REPRESENTATION IS MADE.


(L)            ENVIRONMENTAL MATTERS. TO THE COMPANY’S KNOWLEDGE, NEITHER THE
COMPANY NOR ANY SUBSIDIARY (I) IS IN VIOLATION OF ANY STATUTE, RULE, REGULATION,
DECISION OR ORDER OF ANY GOVERNMENTAL AGENCY OR BODY OR ANY COURT, DOMESTIC OR
FOREIGN, RELATING TO THE USE, DISPOSAL OR RELEASE OF HAZARDOUS OR TOXIC
SUBSTANCES OR RELATING TO THE PROTECTION OR RESTORATION OF THE ENVIRONMENT OR
HUMAN EXPOSURE TO HAZARDOUS OR TOXIC SUBSTANCES (COLLECTIVELY, “ENVIRONMENTAL
LAWS”), (II) OWNS OR OPERATES ANY REAL PROPERTY CONTAMINATED WITH ANY SUBSTANCE
THAT IS IN VIOLATION OF ANY ENVIRONMENTAL LAWS, (III) IS LIABLE FOR ANY OFF-SITE
DISPOSAL OR CONTAMINATION PURSUANT TO ANY ENVIRONMENTAL LAWS, AND (IV) IS
SUBJECT TO ANY CLAIM RELATING TO ANY ENVIRONMENTAL LAWS; WHICH VIOLATION,
CONTAMINATION, LIABILITY OR CLAIM HAS HAD OR COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, INDIVIDUALLY OR IN THE AGGREGATE; AND THERE IS
NO PENDING OR, TO THE COMPANY’S KNOWLEDGE, THREATENED INVESTIGATION THAT MIGHT
LEAD TO SUCH A CLAIM.


(M)          LITIGATION. THERE IS NO ACTION WHICH (I) ADVERSELY AFFECTS OR
CHALLENGES THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY OF THE TRANSACTION
DOCUMENTS OR THE SECURITIES OR (II) EXCEPT AS SPECIFICALLY DISCLOSED IN THE SEC
REPORTS, COULD, IF THERE WERE AN UNFAVORABLE DECISION, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT. NEITHER THE COMPANY NOR ANY SUBSIDIARY, NOR, TO THE COMPANY’S KNOWLEDGE,
ANY CURRENT DIRECTOR OR OFFICER THEREOF (IN HIS OR HER CAPACITY THEREOF), IS OR
HAS BEEN DURING THE FIVE-YEAR PERIOD PRIOR TO THE CLOSING DATE THE SUBJECT OF
ANY ACTION INVOLVING A CLAIM OF VIOLATION OF OR LIABILITY UNDER FEDERAL OR STATE
SECURITIES LAWS OR A CLAIM OF BREACH OF FIDUCIARY DUTY. THERE HAS NOT BEEN AND,
TO THE COMPANY’S KNOWLEDGE, THERE IS NOT PENDING OR CONTEMPLATED, ANY
INVESTIGATION BY THE COMMISSION INVOLVING THE COMPANY OR, TO THE COMPANY’S
KNOWLEDGE, ANY CURRENT OR FORMER DIRECTOR OR OFFICER OF THE COMPANY (IN HIS OR
HER CAPACITY AS SUCH). THE COMMISSION HAS NOT ISSUED ANY STOP ORDER OR OTHER
ORDER SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT FILED BY THE
COMPANY OR ANY SUBSIDIARY UNDER THE EXCHANGE ACT OR THE SECURITIES ACT.


(N)           EMPLOYMENT MATTERS. NO MATERIAL LABOR DISPUTE EXISTS OR, TO THE
COMPANY’S KNOWLEDGE, IS IMMINENT WITH RESPECT TO ANY OF THE EMPLOYEES OF THE
COMPANY WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT. NONE OF THE COMPANY’S OR ITS SUBSIDIARIES’ EMPLOYEES IS A MEMBER OF A
UNION THAT RELATES TO SUCH EMPLOYEE’S RELATIONSHIP WITH THE COMPANY, AND NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO A COLLECTIVE BARGAINING
AGREEMENT, AND THE COMPANY AND ITS SUBSIDIARIES BELIEVE THAT THEIR RELATIONSHIPS
WITH THEIR EMPLOYEES ARE GOOD. NO EXECUTIVE OFFICER, TO THE COMPANY’S KNOWLEDGE,
IS, OR IS NOW EXPECTED TO BE, IN VIOLATION OF ANY MATERIAL TERM OF ANY
EMPLOYMENT CONTRACT, CONFIDENTIALITY, DISCLOSURE OR PROPRIETARY INFORMATION
AGREEMENT OR NON-COMPETITION AGREEMENT, OR ANY OTHER CONTRACT OR AGREEMENT OR
ANY RESTRICTIVE COVENANT, AND THE CONTINUED EMPLOYMENT OF EACH SUCH EXECUTIVE
OFFICER DOES NOT SUBJECT THE COMPANY OR ANY OF ITS SUBSIDIARIES TO ANY LIABILITY
WITH RESPECT TO ANY OF THE FOREGOING MATTERS. THE COMPANY AND ITS SUBSIDIARIES
ARE IN COMPLIANCE WITH ALL U.S. FEDERAL, STATE, LOCAL AND FOREIGN LAWS AND
REGULATIONS RELATING TO EMPLOYMENT AND EMPLOYMENT PRACTICES, TERMS AND
CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS, EXCEPT WHERE THE FAILURE TO BE IN
COMPLIANCE COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


(O)           COMPLIANCE. NEITHER THE COMPANY NOR ANY SUBSIDIARY (I) IS IN
DEFAULT UNDER OR IN VIOLATION OF (AND NO EVENT HAS OCCURRED THAT HAS NOT BEEN
WAIVED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT IN A DEFAULT BY
THE COMPANY OR ANY SUBSIDIARY UNDER), NOR HAS THE COMPANY OR ANY SUBSIDIARY
RECEIVED NOTICE OF A CLAIM THAT IT IS IN DEFAULT UNDER OR THAT IT IS IN
VIOLATION OF, ANY INDENTURE, LOAN OR CREDIT

10


--------------------------------------------------------------------------------





AGREEMENT OR ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY
WHICH IT OR ANY OF ITS PROPERTIES IS BOUND (WHETHER OR NOT SUCH DEFAULT OR
VIOLATION HAS BEEN WAIVED), (II) IS IN VIOLATION OF ANY ORDER OF ANY COURT,
ARBITRATOR OR GOVERNMENTAL BODY HAVING JURISDICTION OVER THE COMPANY OR ITS
PROPERTIES OR ASSETS, OR (III) IS OR HAS BEEN IN VIOLATION OF, OR IN RECEIPT OF
NOTICE THAT IT IS IN VIOLATION OF, ANY STATUTE, RULE OR REGULATION OF ANY
GOVERNMENTAL AUTHORITY APPLICABLE TO THE COMPANY, EXCEPT IN EACH CASE AS COULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.


(P)           REGULATORY PERMITS. THE COMPANY AND THE SUBSIDIARIES POSSESS ALL
CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL,
STATE, LOCAL OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR
RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS, EXCEPT WHERE THE FAILURE
TO POSSESS SUCH PERMITS, INDIVIDUALLY OR IN THE AGGREGATE, HAS NOT AND COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT (“MATERIAL
PERMITS”), AND NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE OF
PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH MATERIAL
PERMITS.


(Q)           TITLE TO ASSETS. EXCEPT FOR PROPERTY THAT IS SPECIFICALLY THE
SUBJECT OF, AND COVERED BY, OTHER REPRESENTATIONS AND WARRANTIES AS TO OWNERSHIP
OR TITLE CONTAINED HEREIN, THE COMPANY AND THE SUBSIDIARIES HAVE GOOD AND
MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL PROPERTY OWNED BY THEM THAT IS
MATERIAL TO THEIR RESPECTIVE BUSINESSES AND GOOD AND MARKETABLE TITLE IN ALL
PERSONAL PROPERTY OWNED BY THEM THAT IS MATERIAL TO THEIR RESPECTIVE BUSINESSES,
IN EACH CASE FREE AND CLEAR OF ALL LIENS, EXCEPT FOR LIENS AS DO NOT MATERIALLY
AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT MATERIALLY INTERFERE WITH THE USE
MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY AND THE
SUBSIDIARIES AND LIENS FOR THE PAYMENT OF FEDERAL, STATE OR OTHER TAXES, THE
PAYMENT OF WHICH IS NEITHER DELINQUENT NOR SUBJECT TO PENALTIES. ANY REAL
PROPERTY AND FACILITIES HELD UNDER LEASE BY THE COMPANY AND THE SUBSIDIARIES ARE
HELD BY THEM UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES OF WHICH THE COMPANY
AND THE SUBSIDIARIES ARE IN MATERIAL COMPLIANCE.


(R)            PATENTS AND TRADEMARKS. THE COMPANY AND ITS SUBSIDIARIES OWN,
POSSESS, LICENSE OR HAVE OTHER RIGHTS TO USE ALL FOREIGN AND DOMESTIC PATENTS,
PATENT APPLICATIONS, TRADE AND SERVICE MARKS, TRADE AND SERVICE MARK
REGISTRATIONS, TRADE NAMES, COPYRIGHTS, LICENSES, INVENTIONS, TRADE SECRETS,
TECHNOLOGY, INTERNET DOMAIN NAMES, KNOW-HOW AND OTHER INTELLECTUAL PROPERTY
NECESSARY FOR THE CONDUCT OF THEIR RESPECTIVE BUSINESSES AS NOW CONDUCTED OR
PROPOSED TO BE CONDUCTED (COLLECTIVELY, THE “INTELLECTUAL PROPERTY”). EXCEPT AS
SET FORTH IN THE SEC REPORTS AND EXCEPT WHERE SUCH VIOLATIONS OR INFRINGEMENTS
WOULD NOT REASONABLY BE EXPECTED TO RESULT, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, IN A MATERIAL ADVERSE EFFECT, (A)  THERE ARE NO RIGHTS OF THIRD
PARTIES TO ANY SUCH INTELLECTUAL PROPERTY; (B) TO THE COMPANY’S KNOWLEDGE, THERE
IS NO INFRINGEMENT BY THIRD PARTIES OF ANY SUCH INTELLECTUAL PROPERTY; (C) THERE
IS NO PENDING OR, TO THE COMPANY’S KNOWLEDGE, THREATENED ACTION, SUIT,
PROCEEDING OR CLAIM BY OTHERS CHALLENGING THE COMPANY’S AND ITS SUBSIDIARIES’
RIGHTS IN OR TO ANY SUCH INTELLECTUAL PROPERTY, AND THE COMPANY IS UNAWARE OF
ANY FACTS WHICH WOULD FORM A REASONABLE BASIS FOR ANY SUCH CLAIM; (D) THERE IS
NO PENDING OR, TO THE COMPANY’S KNOWLEDGE, THREATENED ACTION, SUIT, PROCEEDING
OR CLAIM BY OTHERS CHALLENGING THE VALIDITY OR SCOPE OF ANY SUCH INTELLECTUAL
PROPERTY; AND (E) THERE IS NO PENDING OR, TO THE COMPANY’S KNOWLEDGE, THREATENED
ACTION, SUIT, PROCEEDING OR CLAIM BY OTHERS THAT THE COMPANY AND/OR ANY OF ITS
SUBSIDIARIES INFRINGE OR OTHERWISE VIOLATE ANY PATENT, TRADEMARK, COPYRIGHT,
TRADE SECRET OR OTHER PROPRIETARY RIGHTS OF OTHERS, AND THE COMPANY IS UNAWARE
OF ANY OTHER FACT WHICH WOULD FORM A REASONABLE BASIS FOR ANY SUCH CLAIM.


(S)           INSURANCE. THE COMPANY AND THE SUBSIDIARIES ARE INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS ARE PRUDENT AND CUSTOMARY IN THE BUSINESSES AND LOCATION
IN WHICH THE COMPANY AND THE SUBSIDIARIES ARE ENGAGED. NEITHER THE COMPANY NOR
ANY SUBSIDIARY HAS ANY KNOWLEDGE THAT IT WILL BE UNABLE TO RENEW ITS EXISTING
INSURANCE COVERAGE FOR THE COMPANY AND THE SUBSIDIARIES AS AND WHEN SUCH
COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE
NECESSARY TO CONTINUE ITS BUSINESS WITHOUT A SIGNIFICANT INCREASE IN COST.

11


--------------------------------------------------------------------------------



(T)            TRANSACTIONS WITH AFFILIATES AND EMPLOYEES. EXCEPT AS SET FORTH
IN THE SEC REPORTS MADE ON OR PRIOR TO THE DATE HEREOF, NONE OF THE OFFICERS OR
DIRECTORS OF THE COMPANY AND, TO THE COMPANY’S KNOWLEDGE, NONE OF THE EMPLOYEES
OF THE COMPANY, IS PRESENTLY A PARTY TO ANY TRANSACTION WITH THE COMPANY OR ANY
SUBSIDIARY OR TO A PRESENTLY CONTEMPLATED TRANSACTION (OTHER THAN FOR SERVICES
AS EMPLOYEES, OFFICERS AND DIRECTORS) THAT WOULD BE REQUIRED TO BE DISCLOSED
PURSUANT TO ITEM 404 OF REGULATION S-K PROMULGATED UNDER THE SECURITIES ACT.


(U)           INTERNAL ACCOUNTING CONTROLS. THE COMPANY AND THE SUBSIDIARIES
MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE
REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH
MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED
AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH
GAAP AND TO MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED
ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, AND (IV)
THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES.


(V)           SARBANES-OXLEY; DISCLOSURE CONTROLS. THE COMPANY IS IN COMPLIANCE
IN ALL MATERIAL RESPECTS WITH ALL OF THE PROVISIONS OF THE SARBANES-OXLEY ACT OF
2002 WHICH ARE APPLICABLE TO IT AS OF THE CLOSING DATE. THE COMPANY HAS
ESTABLISHED DISCLOSURE CONTROLS AND PROCEDURES (AS DEFINED IN EXCHANGE ACT RULES
13A-15(E) AND 15D-15(E)) FOR THE COMPANY AND DESIGNED SUCH DISCLOSURE CONTROLS
AND PROCEDURES TO ENSURE THAT MATERIAL INFORMATION RELATING TO THE COMPANY IS
MADE KNOWN TO THE CERTIFYING OFFICERS BY OTHERS WITHIN THOSE ENTITIES,
PARTICULARLY DURING THE PERIOD IN WHICH THE COMPANY’S MOST RECENTLY FILED
PERIODIC REPORT UNDER THE EXCHANGE ACT IS BEING PREPARED. THE COMPANY’S
CERTIFYING OFFICERS HAVE EVALUATED THE EFFECTIVENESS OF THE COMPANY’S DISCLOSURE
CONTROLS AND PROCEDURES AS OF THE END OF THE MOST RECENT PERIODIC REPORTING
PERIOD UNDER THE EXCHANGE ACT (SUCH DATE, THE “EVALUATION DATE”). THE COMPANY
PRESENTED IN ITS MOST RECENTLY FILED PERIODIC REPORT UNDER THE EXCHANGE ACT THE
CONCLUSIONS OF THE CERTIFYING OFFICERS ABOUT THE EFFECTIVENESS OF THE DISCLOSURE
CONTROLS AND PROCEDURES BASED ON THEIR EVALUATIONS AS OF THE EVALUATION DATE.
SINCE THE EVALUATION DATE, THERE HAVE BEEN NO SIGNIFICANT CHANGES IN THE
COMPANY’S INTERNAL CONTROLS OVER FINANCIAL REPORTING (AS SUCH TERM IS DEFINED IN
EXCHANGE ACT RULES 13A-15(F) AND 15D-15(F)) OR, TO THE COMPANY’S KNOWLEDGE, IN
OTHER FACTORS THAT COULD REASONABLY BE EXPECTED TO MATERIALLY AFFECT THE
COMPANY’S INTERNAL CONTROLS OVER FINANCIAL REPORTING.


(W)          CERTAIN FEES. NO PERSON OR ENTITY WILL HAVE, AS A RESULT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ANY VALID RIGHT, INTEREST OR CLAIM
AGAINST OR UPON THE COMPANY OR A PURCHASER FOR ANY COMMISSION, FEE OR OTHER
COMPENSATION PURSUANT TO ANY AGREEMENT, ARRANGEMENT OR UNDERSTANDING ENTERED
INTO BY OR ON BEHALF OF THE COMPANY, OTHER THAN PIPER JAFFRAY & CO. AS PLACEMENT
AGENT WITH RESPECT TO THE OFFER AND SALE OF THE SECURITIES (WHICH PLACEMENT
AGENT FEES ARE BEING PAID BY THE COMPANY). THE COMPANY SHALL PAY, AND HOLD EACH
PURCHASER HARMLESS AGAINST, ANY LIABILITY, LOSS OR EXPENSE (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND OUT-OF-POCKET EXPENSES) ARISING IN CONNECTION
WITH ANY SUCH RIGHT, INTEREST OR CLAIM.


(X)            PRIVATE PLACEMENT. ASSUMING THE ACCURACY OF THE PURCHASERS’
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2 OF THIS AGREEMENT, NO
REGISTRATION UNDER THE SECURITIES ACT IS REQUIRED FOR THE OFFER AND SALE OF THE
SECURITIES BY THE COMPANY TO THE PURCHASERS UNDER THE TRANSACTION DOCUMENTS. AS
OF OCTOBER 26, 2006, THE COMPANY WILL BE ELIGIBLE TO REGISTER THE SHARES AND THE
WARRANT SHARES FOR RESALE BY THE PURCHASERS USING FORM S-3 PROMULGATED UNDER THE
SECURITIES ACT. OTHER THAN EACH OF THE PURCHASERS OR AS SET FORTH IN SCHEDULE
3.1(X) HERETO, NO PERSON HAS ANY RIGHT TO CAUSE THE COMPANY TO EFFECT THE
REGISTRATION UNDER THE SECURITIES ACT OF ANY SECURITIES OF THE COMPANY OTHER
THAN THOSE SECURITIES WHICH ARE CURRENTLY REGISTERED ON AN EFFECTIVE
REGISTRATION STATEMENT ON FILE WITH THE COMMISSION.


(Y)           NO DIRECTED SELLING EFFORTS OR GENERAL SOLICITATION. NEITHER THE
COMPANY, NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF
HAS CONDUCTED ANY “GENERAL SOLICITATION” OR

12


--------------------------------------------------------------------------------





“GENERAL ADVERTISING” (AS THOSE TERMS ARE USED IN REGULATION D) IN CONNECTION
WITH THE OFFER OR SALE OF ANY OF THE SECURITIES.


(Z)            NO INTEGRATED OFFERING. ASSUMING THE ACCURACY OF THE PURCHASERS’
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2, NEITHER THE COMPANY,
ITS SUBSIDIARIES NOR ANY OF THEIR AFFILIATES, NOR ANY PERSON ACTING ON ITS OR
THEIR BEHALF HAS, DIRECTLY OR INDIRECTLY, AT ANY TIME WITHIN THE PAST SIX
MONTHS, MADE ANY OFFERS OR SALES OF ANY COMPANY SECURITY OR SOLICITED ANY OFFERS
TO BUY ANY SECURITY UNDER CIRCUMSTANCES THAT WOULD (I) ELIMINATE THE
AVAILABILITY OF THE EXEMPTION FROM REGISTRATION UNDER REGULATION D UNDER THE
SECURITIES ACT IN CONNECTION WITH THE OFFER AND SALE BY THE COMPANY OF THE
SECURITIES AS CONTEMPLATED HEREBY OR (II) CAUSE THE OFFERING OF THE SECURITIES
PURSUANT TO THE TRANSACTION DOCUMENTS TO BE INTEGRATED WITH PRIOR OFFERINGS BY
THE COMPANY FOR PURPOSES OF ANY APPLICABLE LAW, REGULATION OR SHAREHOLDER
APPROVAL PROVISIONS, INCLUDING, WITHOUT LIMITATION, UNDER THE RULES AND
REGULATIONS OF ANY TRADING MARKET ON WHICH ANY OF THE SECURITIES OF THE COMPANY
ARE LISTED OR DESIGNATED.


(AA)         LISTING AND MAINTENANCE REQUIREMENTS. THE COMPANY’S COMMON STOCK IS
REGISTERED PURSUANT TO SECTION 12(G) OF THE EXCHANGE ACT, AND THE COMPANY HAS
TAKEN NO ACTION DESIGNED TO TERMINATE THE REGISTRATION OF THE COMMON STOCK UNDER
THE EXCHANGE ACT NOR HAS THE COMPANY RECEIVED ANY NOTIFICATION THAT THE
COMMISSION IS CONTEMPLATING TERMINATING SUCH REGISTRATION. EXCEPT AS SPECIFIED
IN THE SEC REPORTS, THE COMPANY HAS NOT, IN THE TWO YEARS PRECEDING THE DATE
HEREOF, RECEIVED WRITTEN NOTICE FROM ANY TRADING MARKET ON WHICH THE COMMON
STOCK IS OR HAS BEEN LISTED OR QUOTED TO THE EFFECT THAT THE COMPANY IS NOT IN
COMPLIANCE WITH THE LISTING OR MAINTENANCE REQUIREMENTS OF SUCH TRADING MARKET.
THE COMPANY IS, AND HAS NO REASON TO BELIEVE THAT IT WILL NOT IN THE FORESEEABLE
FUTURE CONTINUE TO BE, IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE LISTING
AND MAINTENANCE REQUIREMENTS FOR CONTINUED TRADING OF THE COMMON STOCK ON THE
PRINCIPAL TRADING MARKET.


(BB)         INVESTMENT COMPANY. NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
IS REQUIRED TO BE REGISTERED AS, AND IS NOT AN AFFILIATE OF, AND IMMEDIATELY
FOLLOWING THE CLOSING WILL NOT BE REQUIRED TO REGISTER AS, AN “INVESTMENT
COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


(CC)         QUESTIONABLE PAYMENTS. NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES, NOR, TO THE COMPANY’S KNOWLEDGE, ANY DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR OTHER PERSONS ACTING ON BEHALF OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES HAS, IN THE COURSE OF ITS ACTIONS FOR, OR ON BEHALF OF, THE
COMPANY: (A) DIRECTLY OR INDIRECTLY, USED ANY CORPORATE FUNDS FOR UNLAWFUL
CONTRIBUTIONS, GIFTS, ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATING TO
FOREIGN OR DOMESTIC POLITICAL ACTIVITY; (B) MADE ANY DIRECT OR INDIRECT UNLAWFUL
PAYMENTS TO ANY FOREIGN OR DOMESTIC GOVERNMENTAL OFFICIALS OR EMPLOYEES OR TO
ANY FOREIGN OR DOMESTIC POLITICAL PARTIES OR CAMPAIGNS FROM CORPORATE FUNDS; (C)
VIOLATED IN ANY MATERIAL RESPECT ANY PROVISION OF THE FOREIGN CORRUPT PRACTICES
ACT OF 1977, AS AMENDED, OR (D) MADE ANY OTHER UNLAWFUL BRIBE, REBATE, PAYOFF,
INFLUENCE PAYMENT, KICKBACK OR OTHER UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC
GOVERNMENT OFFICIAL OR EMPLOYEE.


(DD)         APPLICATION OF TAKEOVER PROTECTIONS. THE COMPANY AND ITS BOARD OF
DIRECTORS HAVE TAKEN ALL NECESSARY ACTION, IF ANY, IN ORDER TO RENDER
INAPPLICABLE ANY CONTROL SHARE ACQUISITION, BUSINESS COMBINATION, POISON PILL
(INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT) OR OTHER SIMILAR
ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S CHARTER DOCUMENTS OR THE LAWS OF ITS
STATE OF INCORPORATION THAT IS OR COULD REASONABLY BE EXPECTED TO BECOME
APPLICABLE TO ANY OF THE PURCHASERS AS A RESULT OF THE PURCHASERS AND THE
COMPANY FULFILLING THEIR OBLIGATIONS OR EXERCISING THEIR RIGHTS UNDER THE
TRANSACTION DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE COMPANY’S ISSUANCE OF
THE SECURITIES AND THE PURCHASERS’ OWNERSHIP OF THE SECURITIES.


(EE)         DISCLOSURE. THE COMPANY CONFIRMS THAT NEITHER IT NOR ANY OF ITS
OFFICERS OR DIRECTORS NOR ANY OTHER PERSON ACTING ON ITS OR THEIR BEHALF HAS
PROVIDED, AND IT HAS NOT AUTHORIZED THE PLACEMENT AGENT

13


--------------------------------------------------------------------------------





TO PROVIDE, ANY PURCHASER WITH ANY INFORMATION THAT IT BELIEVES CONSTITUTES OR
COULD REASONABLY BE EXPECTED TO CONSTITUTE MATERIAL, NON-PUBLIC INFORMATION
EXCEPT INSOFAR AS THE EXISTENCE, PROVISIONS AND TERMS OF THE TRANSACTION
DOCUMENTS AND THE PROPOSED TRANSACTIONS HEREUNDER MAY CONSTITUTE SUCH
INFORMATION, ALL OF WHICH WILL BE DISCLOSED BY THE COMPANY IN THE PRESS RELEASE
AS CONTEMPLATED BY SECTION 4.6 HEREOF. THE COMPANY UNDERSTANDS AND CONFIRMS THAT
THE PURCHASERS WILL RELY ON THE FOREGOING REPRESENTATIONS IN EFFECTING
TRANSACTIONS IN SECURITIES OF THE COMPANY. ALL DISCLOSURE PROVIDED TO THE
PURCHASERS REGARDING THE COMPANY, ITS BUSINESS AND THE TRANSACTIONS CONTEMPLATED
HEREBY FURNISHED BY THE COMPANY OR AUTHORIZED BY THE COMPANY AND FURNISHED BY
THE PLACEMENT AGENT ON BEHALF OF THE COMPANY (INCLUDING THE COMPANY’S
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT) ARE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AND DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING. NO EVENT OR CIRCUMSTANCE HAS OCCURRED OR INFORMATION
EXISTS WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ITS OR THEIR
BUSINESS, PROPERTIES, OPERATIONS OR FINANCIAL CONDITIONS, WHICH, UNDER
APPLICABLE LAW, RULE OR REGULATION, REQUIRES PUBLIC DISCLOSURE OR ANNOUNCEMENT
BY THE COMPANY BUT WHICH HAS NOT BEEN SO PUBLICLY ANNOUNCED OR DISCLOSED, EXCEPT
FOR THE ANNOUNCEMENT OF THIS AGREEMENT AND RELATED TRANSACTIONS.


(FF)           OFF BALANCE SHEET ARRANGEMENTS. THERE IS NO TRANSACTION,
ARRANGEMENT, OR OTHER RELATIONSHIP BETWEEN THE COMPANY AND AN UNCONSOLIDATED OR
OTHER OFF BALANCE SHEET ENTITY THAT IS REQUIRED TO BE DISCLOSED BY THE COMPANY
IN ITS EXCHANGE ACT FILINGS AND IS NOT SO DISCLOSED OR THAT OTHERWISE WOULD BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


(GG)         CONSULTATION WITH AUDITORS. THE COMPANY HAS CONSULTED ITS
INDEPENDENT AUDITORS CONCERNING THE ACCOUNTING TREATMENT OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND IN CONNECTION THEREWITH HAS
FURNISHED SUCH AUDITORS COMPLETE COPIES OF THE TRANSACTION DOCUMENTS. THE
COMPANY INTENDS TO ACCOUNT FOR THE GROSS PROCEEDS RAISED FROM THE FINANCING
WHICH IS THE SUBJECT OF THIS AGREEMENT AS EQUITY IN ITS FINANCIAL STATEMENTS.


(HH)         NO ADDITIONAL AGREEMENTS. THE COMPANY DOES NOT HAVE ANY AGREEMENT
OR UNDERSTANDING WITH ANY PURCHASER WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS OTHER THAN AS SPECIFIED IN THE
TRANSACTION DOCUMENTS.


3.2           REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS. EACH PURCHASER
HEREBY, FOR ITSELF AND FOR NO OTHER PURCHASER, REPRESENTS AND WARRANTS AS OF THE
DATE HEREOF AND AS OF THE CLOSING DATE TO THE COMPANY AND THE PLACEMENT AGENT AS
FOLLOWS:


(A)           ORGANIZATION; AUTHORITY. SUCH PURCHASER IS AN ENTITY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION WITH THE REQUISITE CORPORATE OR PARTNERSHIP
POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THE APPLICABLE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT
ITS OBLIGATIONS HEREUNDER AND THEREUNDER. THE EXECUTION, DELIVERY AND
PERFORMANCE BY SUCH PURCHASER OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR, IF SUCH PURCHASER IS
NOT A CORPORATION, SUCH PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER
APPLICABLE LIKE ACTION, ON THE PART OF SUCH PURCHASER. EACH OF THIS AGREEMENT
AND THE REGISTRATION RIGHTS AGREEMENT HAS BEEN DULY EXECUTED BY SUCH PURCHASER,
AND WHEN DELIVERED BY SUCH PURCHASER IN ACCORDANCE WITH TERMS HEREOF, WILL
CONSTITUTE THE VALID AND LEGALLY BINDING OBLIGATION OF SUCH PURCHASER,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS RELATING TO, OR
AFFECTING GENERALLY THE ENFORCEMENT OF, CREDITORS’ RIGHTS AND REMEDIES OR BY
OTHER EQUITABLE PRINCIPLES OF GENERAL APPLICATION.


(B)           INVESTMENT INTENT. SUCH PURCHASER UNDERSTANDS THAT THE SECURITIES
ARE “RESTRICTED SECURITIES” AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OR ANY APPLICABLE STATE SECURITIES LAW AND IS

14


--------------------------------------------------------------------------------





ACQUIRING THE SECURITIES AND, UPON EXERCISE OF THE WARRANTS, WILL ACQUIRE THE
WARRANT SHARES ISSUABLE UPON EXERCISE THEREOF AS PRINCIPAL FOR ITS OWN ACCOUNT
AND NOT WITH A VIEW TO, OR FOR DISTRIBUTING OR RESELLING SUCH SECURITIES OR ANY
PART THEREOF IN VIOLATION OF THE SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAWS, WITHOUT PREJUDICE, HOWEVER, TO SUCH PURCHASER’S RIGHT, SUBJECT
TO THE PROVISIONS OF THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT, AT
ALL TIMES TO SELL OR OTHERWISE DISPOSE OF ALL OR ANY PART OF SUCH SECURITIES OR
WARRANT SHARES PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR UNDER AN EXEMPTION FROM SUCH REGISTRATION AND IN COMPLIANCE
WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS. SUCH PURCHASER IS ACQUIRING
THE SECURITIES HEREUNDER IN THE ORDINARY COURSE OF ITS BUSINESS. SUCH PURCHASER
DOES NOT PRESENTLY HAVE ANY AGREEMENT, PLAN OR UNDERSTANDING, DIRECTLY OR
INDIRECTLY, WITH ANY PERSON TO DISTRIBUTE OR EFFECT ANY DISTRIBUTION OF ANY OF
THE SECURITIES (OR ANY SECURITIES WHICH ARE DERIVATIVES THEREOF) TO OR THROUGH
ANY PERSON OR ENTITY; PROVIDED, HOWEVER, THAT BY MAKING THE REPRESENTATIONS
HEREIN, SUCH PURCHASER DOES NOT AGREE TO HOLD ANY OF THE SECURITIES FOR ANY
MINIMUM PERIOD OF TIME.


(C)           PURCHASER STATUS. AT THE TIME SUCH PURCHASER WAS OFFERED THE
SECURITIES, IT WAS, AND AT THE DATE HEREOF IT IS, AND ON EACH DATE ON WHICH IT
EXERCISES THE WARRANTS IT WILL BE, AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(A) UNDER THE SECURITIES ACT. SUCH PURCHASER IS NOT A REGISTERED
BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE ACT.


(D)           GENERAL SOLICITATION. SUCH PURCHASER IS NOT PURCHASING THE
SECURITIES AS A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR OTHER
COMMUNICATION REGARDING THE SECURITIES PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR
SIMILAR MEDIA OR BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT ANY SEMINAR
OR ANY OTHER GENERAL ADVERTISEMENT.


(E)           EXPERIENCE OF SUCH PURCHASER. SUCH PURCHASER, EITHER ALONE OR
TOGETHER WITH ITS REPRESENTATIVES, HAS SUCH KNOWLEDGE, SOPHISTICATION AND
EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS SO AS TO BE CAPABLE OF EVALUATING
THE MERITS AND RISKS OF THE PROSPECTIVE INVESTMENT IN THE SECURITIES, AND HAS SO
EVALUATED THE MERITS AND RISKS OF SUCH INVESTMENT. SUCH PURCHASER IS ABLE TO
BEAR THE ECONOMIC RISK OF AN INVESTMENT IN THE SECURITIES AND, AT THE PRESENT
TIME, IS ABLE TO AFFORD A COMPLETE LOSS OF SUCH INVESTMENT.


(F)            ACCESS TO INFORMATION. SUCH PURCHASER ACKNOWLEDGES THAT IT HAS
HAD THE OPPORTUNITY TO REVIEW THE DISCLOSURE MATERIALS AND HAS BEEN AFFORDED (I)
THE OPPORTUNITY TO ASK SUCH QUESTIONS AS IT HAS DEEMED NECESSARY OF, AND TO
RECEIVE ANSWERS FROM, REPRESENTATIVES OF THE COMPANY CONCERNING THE TERMS AND
CONDITIONS OF THE OFFERING OF THE SECURITIES AND THE MERITS AND RISKS OF
INVESTING IN THE SECURITIES; (II) ACCESS TO INFORMATION (OTHER THAN MATERIAL
NON-PUBLIC INFORMATION) ABOUT THE COMPANY AND THE SUBSIDIARIES AND THEIR
RESPECTIVE FINANCIAL CONDITION, RESULTS OF OPERATIONS, BUSINESS, PROPERTIES,
MANAGEMENT AND PROSPECTS SUFFICIENT TO ENABLE IT TO EVALUATE ITS INVESTMENT; AND
(III) THE OPPORTUNITY TO OBTAIN SUCH ADDITIONAL INFORMATION THAT THE COMPANY
POSSESSES OR CAN ACQUIRE WITHOUT UNREASONABLE EFFORT OR EXPENSE THAT IS
NECESSARY TO MAKE AN INFORMED INVESTMENT DECISION WITH RESPECT TO THE
INVESTMENT. NEITHER SUCH INQUIRIES NOR ANY OTHER INVESTIGATION CONDUCTED BY OR
ON BEHALF OF SUCH PURCHASER OR ITS REPRESENTATIVES OR COUNSEL SHALL MODIFY,
AMEND OR AFFECT SUCH PURCHASER’S RIGHT TO RELY ON THE TRUTH, ACCURACY AND
COMPLETENESS OF THE DISCLOSURE MATERIALS AND THE COMPANY’S REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE TRANSACTION DOCUMENTS.


(G)           RESIDENCY. SUCH PURCHASER HAS, IF AN ENTITY, ITS PRINCIPAL PLACE
OF BUSINESS OR, IF AN INDIVIDUAL, ITS PRIMARY RESIDENCE IN THE JURISDICTION SET
FORTH IMMEDIATELY BELOW SUCH PURCHASER’S NAME ON THE SIGNATURE PAGES HERETO.


(H)           CERTAIN TRADING ACTIVITIES. OTHER THAN WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREIN, SINCE THE EARLIER TO OCCUR OF (1) THE TIME
THAT SUCH PURCHASER WAS FIRST CONTACTED BY THE COMPANY, THE PLACEMENT AGENT OR
ANY OTHER PERSON REGARDING THIS INVESTMENT IN THE COMPANY AND (2) THE TENTH
(10TH) DAY PRIOR TO THE DATE OF THIS AGREEMENT, NEITHER THE PURCHASER NOR ANY
AFFILIATE OF SUCH PURCHASER WHICH (X) HAD

15


--------------------------------------------------------------------------------





KNOWLEDGE OF THE TRANSACTIONS CONTEMPLATED HEREBY, (Y) HAS OR SHARES DISCRETION
RELATING TO SUCH PURCHASER’S INVESTMENTS OR TRADING OR INFORMATION CONCERNING
SUCH PURCHASER’S INVESTMENTS, INCLUDING IN RESPECT OF THE SECURITIES, OR (Z) IS
SUBJECT TO SUCH PURCHASER’S REVIEW OR INPUT CONCERNING SUCH AFFILIATE’S
INVESTMENTS OR TRADING (COLLECTIVELY, “TRADING AFFILIATES”) HAS DIRECTLY OR
INDIRECTLY, NOR HAS ANY PERSON ACTING ON BEHALF OF OR PURSUANT TO ANY
UNDERSTANDING WITH SUCH PURCHASER OR TRADING AFFILIATE, EFFECTED OR AGREED TO
EFFECT ANY TRANSACTIONS IN THE SECURITIES OF THE COMPANY (INCLUDING, WITHOUT
LIMITATION, ANY SHORT SALES INVOLVING THE COMPANY’S SECURITIES). NOTWITHSTANDING
THE FOREGOING, IN THE CASE OF A PURCHASER OR TRADING AFFILIATE THAT IS A
MULTI-MANAGED INVESTMENT VEHICLE WHEREBY SEPARATE PORTFOLIO MANAGERS MANAGE
SEPARATE PORTIONS OF SUCH PURCHASER’S OR TRADING AFFILIATE’S ASSETS AND THE
PORTFOLIO MANAGERS HAVE NO DIRECT KNOWLEDGE OF THE INVESTMENT DECISIONS MADE BY
THE PORTFOLIO MANAGERS MANAGING OTHER PORTIONS OF SUCH PURCHASER’S OR TRADING
AFFILIATE’S ASSETS, THE REPRESENTATION SET FORTH ABOVE SHALL APPLY ONLY WITH
RESPECT TO THE PORTION OF ASSETS MANAGED BY THE PORTFOLIO MANAGER THAT MADE THE
INVESTMENT DECISION TO PURCHASE THE SECURITIES COVERED BY THIS AGREEMENT. OTHER
THAN TO OTHER PERSONS PARTY TO THIS AGREEMENT, SUCH PURCHASER HAS MAINTAINED THE
CONFIDENTIALITY OF ALL DISCLOSURES MADE TO IT IN CONNECTION WITH THIS
TRANSACTION (INCLUDING THE EXISTENCE AND TERMS OF THIS TRANSACTION).
NOTWITHSTANDING THE FOREGOING, NO PURCHASER MAKES ANY REPRESENTATION, WARRANTY
OR COVENANT HEREBY THAT IT WILL NOT ENGAGE IN SHORT SALES IN THE SECURITIES OF
THE COMPANY AFTER THE TIME THAT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
ARE FIRST PUBLICLY ANNOUNCED AS DESCRIBED IN SECTION 4.6.


(I)            BROKERS AND FINDERS. NO PERSON WILL HAVE, AS A RESULT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ANY VALID RIGHT, INTEREST OR CLAIM
AGAINST OR UPON THE COMPANY OR ANY PURCHASER FOR ANY COMMISSION, FEE OR OTHER
COMPENSATION PURSUANT TO ANY AGREEMENT, ARRANGEMENT OR UNDERSTANDING ENTERED
INTO BY OR ON BEHALF OF THE PURCHASER.


(J)            LIMITED OWNERSHIP. THE PURCHASE BY SUCH PURCHASER OF THE
SECURITIES ISSUABLE TO IT AT THE CLOSING WILL NOT RESULT IN SUCH PURCHASER
(INDIVIDUALLY OR TOGETHER WITH OTHER PERSON WITH WHOM SUCH PURCHASER HAS
IDENTIFIED, OR WILL HAVE IDENTIFIED, ITSELF AS PART OF A “GROUP” IN A PUBLIC
FILING MADE WITH THE COMMISSION INVOLVING THE COMPANY’S SECURITIES) ACQUIRING,
OR OBTAINING THE RIGHT TO ACQUIRE, IN EXCESS OF 19.99% OF THE OUTSTANDING SHARES
OF COMMON STOCK OR THE VOTING POWER OF THE COMPANY ON A POST TRANSACTION BASIS
THAT ASSUMES THAT THE CLOSING SHALL HAVE OCCURRED. SUCH PURCHASER DOES NOT
PRESENTLY INTEND TO, ALONE OR TOGETHER WITH OTHERS, MAKE A PUBLIC FILING WITH
THE COMMISSION TO DISCLOSE THAT IT HAS (OR THAT IT TOGETHER WITH SUCH OTHER
PERSONS HAVE) ACQUIRED, OR OBTAINED THE RIGHT TO ACQUIRE, AS A RESULT OF THE
CLOSING (WHEN ADDED TO ANY OTHER SECURITIES OF THE COMPANY THAT IT OR THEY THEN
OWN OR HAVE THE RIGHT TO ACQUIRE), IN EXCESS OF 19.99% OF THE OUTSTANDING SHARES
OF COMMON STOCK OR THE VOTING POWER OF THE COMPANY ON A POST TRANSACTION BASIS
THAT ASSUMES THAT THE CLOSING SHALL HAVE OCCURRED.


(K)           INDEPENDENT INVESTMENT DECISION. SUCH PURCHASER HAS INDEPENDENTLY
EVALUATED THE MERITS OF ITS DECISION TO PURCHASE SECURITIES PURSUANT TO THE
TRANSACTION DOCUMENTS, AND SUCH PURCHASER CONFIRMS THAT IT HAS NOT RELIED ON THE
ADVICE OF ANY OTHER PURCHASER’S BUSINESS AND/OR LEGAL COUNSEL IN MAKING SUCH
DECISION. SUCH PURCHASER UNDERSTANDS THAT NOTHING IN THIS AGREEMENT OR ANY OTHER
MATERIALS PRESENTED BY OR ON BEHALF OF THE COMPANY TO THE PURCHASER IN
CONNECTION WITH THE PURCHASE OF THE SECURITIES CONSTITUTES LEGAL, TAX OR
INVESTMENT ADVICE. SUCH PURCHASER HAS CONSULTED SUCH LEGAL, TAX AND INVESTMENT
ADVISORS AS IT, IN ITS SOLE DISCRETION, HAS DEEMED NECESSARY OR APPROPRIATE IN
CONNECTION WITH ITS PURCHASE OF THE SECURITIES. SUCH PURCHASER UNDERSTANDS THAT
THE PLACEMENT AGENT HAS ACTED SOLELY AS THE AGENT OF THE COMPANY IN THIS
PLACEMENT OF THE SECURITIES AND SUCH PURCHASER HAS NOT RELIED ON THE BUSINESS OR
LEGAL ADVICE OF THE PLACEMENT AGENT OR ANY OF ITS AGENTS, COUNSEL OR AFFILIATES
IN MAKING ITS INVESTMENT DECISION HEREUNDER, AND CONFIRMS THAT NONE OF SUCH
PERSONS HAS MADE ANY REPRESENTATIONS OR WARRANTIES TO SUCH PURCHASER IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.


(L)            RELIANCE ON EXEMPTIONS. SUCH PURCHASER UNDERSTANDS THAT THE
SECURITIES BEING OFFERED AND SOLD TO IT IN RELIANCE ON SPECIFIC EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF UNITED STATES FEDERAL AND STATE SECURITIES LAWS
AND THAT THE COMPANY IS RELYING IN PART UPON THE TRUTH AND ACCURACY OF, AND

16


--------------------------------------------------------------------------------





SUCH PURCHASER’S COMPLIANCE WITH, THE REPRESENTATIONS, WARRANTIES, AGREEMENTS,
ACKNOWLEDGEMENTS AND UNDERSTANDINGS OF SUCH PURCHASER SET FORTH HEREIN IN ORDER
TO DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE ELIGIBILITY OF SUCH
PURCHASER TO ACQUIRE THE SECURITIES.


(M)          NO GOVERNMENTAL REVIEW.  SUCH PURCHASER UNDERSTANDS THAT NO UNITED
STATES FEDERAL OR STATE AGENCY OR ANY OTHER GOVERNMENT OR GOVERNMENTAL AGENCY
HAS PASSED ON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF THE SECURITIES OR THE
FAIRNESS OR SUITABILITY OF THE INVESTMENT IN THE SECURITIES NOR HAVE SUCH
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE OFFERING OF THE
SECURITIES.


THE COMPANY ACKNOWLEDGES AND AGREES THAT NO PURCHASER HAS MADE OR MAKES ANY
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN THIS SECTION 3.2.


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES


4.1           (A)           COMPLIANCE WITH LAWS. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS ARTICLE IV, EACH PURCHASER COVENANTS THAT THE SECURITIES MAY
BE DISPOSED OF ONLY PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER, AND
IN COMPLIANCE WITH THE REQUIREMENTS OF, THE SECURITIES ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, AND IN COMPLIANCE WITH ANY APPLICABLE STATE
AND FEDERAL SECURITIES LAWS. IN CONNECTION WITH ANY TRANSFER OF THE SECURITIES
OTHER THAN (I) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, (II) TO THE
COMPANY, (III) TO AN AFFILIATE OF A PURCHASER, (IV) PURSUANT TO RULE 144 OR (V)
IN CONNECTION WITH A BONA FIDE PLEDGE AS CONTEMPLATED IN SECTION 4.1(B), EXCEPT
AS OTHERWISE PROVIDED HEREIN, THE COMPANY MAY REQUIRE THE TRANSFEROR THEREOF TO
PROVIDE TO THE COMPANY AN OPINION OF COUNSEL SELECTED BY THE TRANSFEROR AND
REASONABLY ACCEPTABLE TO THE COMPANY, THE FORM AND SUBSTANCE OF WHICH OPINION
SHALL BE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH
TRANSFER DOES NOT REQUIRE REGISTRATION OF SUCH TRANSFERRED SECURITIES UNDER THE
SECURITIES ACT. AS A CONDITION OF TRANSFER, ANY SUCH TRANSFEREE SHALL AGREE IN
WRITING TO BE BOUND BY THE TERMS OF THIS AGREEMENT AND SHALL HAVE THE RIGHTS OF
A PURCHASER UNDER THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.


(B)           LEGENDS. CERTIFICATES EVIDENCING THE SECURITIES SHALL BEAR ANY
LEGEND AS REQUIRED BY THE “BLUE SKY” LAWS OF ANY STATE AND A RESTRICTIVE LEGEND
IN SUBSTANTIALLY THE FOLLOWING FORM, UNTIL SUCH TIME AS THEY ARE NOT REQUIRED
UNDER SECTION 4.1(C):

[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED
OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

17


--------------------------------------------------------------------------------





THE COMPANY ACKNOWLEDGES AND AGREES THAT A PURCHASER MAY FROM TIME TO TIME
PLEDGE, AND/OR GRANT A SECURITY INTEREST IN, SOME OR ALL OF THE LEGENDED
SECURITIES IN CONNECTION WITH APPLICABLE SECURITIES LAWS, PURSUANT TO A BONA
FIDE MARGIN AGREEMENT IN COMPLIANCE WITH A BONA FIDE MARGIN LOAN. SUCH A PLEDGE
WOULD NOT BE SUBJECT TO APPROVAL OR CONSENT OF THE COMPANY AND NO LEGAL OPINION
OF LEGAL COUNSEL TO THE PLEDGEE, SECURED PARTY OR PLEDGOR SHALL BE REQUIRED IN
CONNECTION WITH THE PLEDGE, BUT SUCH LEGAL OPINION SHALL BE REQUIRED IN
CONNECTION WITH A SUBSEQUENT TRANSFER OR FORECLOSURE FOLLOWING DEFAULT BY THE
PURCHASER TRANSFEREE OF THE PLEDGE. NO NOTICE SHALL BE REQUIRED OF SUCH PLEDGE,
BUT PURCHASER’S TRANSFEREE SHALL PROMPTLY NOTIFY THE COMPANY OF ANY SUCH
SUBSEQUENT TRANSFER OR FORECLOSURE. EACH PURCHASER ACKNOWLEDGES THAT THE COMPANY
SHALL NOT BE RESPONSIBLE FOR ANY PLEDGES RELATING TO, OR THE GRANT OF ANY
SECURITY INTEREST IN, ANY OF THE SECURITIES OR FOR ANY AGREEMENT, UNDERSTANDING
OR ARRANGEMENT BETWEEN ANY PURCHASER AND ITS PLEDGEE OR SECURED PARTY. AT THE
APPROPRIATE PURCHASER’S EXPENSE, THE COMPANY WILL EXECUTE AND DELIVER SUCH
REASONABLE DOCUMENTATION AS A PLEDGEE OR SECURED PARTY OF SECURITIES MAY
REASONABLY REQUEST IN CONNECTION WITH A PLEDGE OR TRANSFER OF THE SECURITIES,
INCLUDING THE PREPARATION AND FILING OF ANY REQUIRED PROSPECTUS SUPPLEMENT UNDER
RULE 423(B)(3) OF THE SECURITIES ACT OR OTHER APPLICABLE PROVISION OF THE
SECURITIES ACT TO APPROPRIATELY AMEND THE LIST OF SELLING SHAREHOLDERS
THEREUNDER. EACH PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE
PROVIDED IN SECTION 4.1(C), ANY SECURITIES SUBJECT TO A PLEDGE OR SECURITY
INTEREST AS CONTEMPLATED BY THIS SECTION 4.1(B) SHALL CONTINUE TO BEAR THE
LEGEND SET FORTH IN THIS SECTION 4.1(B) AND BE SUBJECT TO THE RESTRICTIONS ON
TRANSFER SET FORTH IN SECTION 4.1(A).

(c)           Removal of Legends. The legend set forth in Section 4.1(b) above
shall be removed and the Company shall issue a certificate without such legend
to the holder of the Securities upon which it is stamped or issue to such holder
by electronic delivery at the applicable balance account at The Depository Trust
Company (“DTC”), if (i) such Securities are registered for resale under the
Securities Act, (ii) such Securities are sold or transferred pursuant to Rule
144 (assuming the transferor is not an Affiliate of the Company), or (iii) such
Securities are eligible for sale under Rule 144(k). The Company shall cause its
counsel to issue the legal opinion referred to in the Irrevocable Transfer Agent
Instructions to the Company’s transfer agent on the Effective Date. Any fees
(with respect to the Transfer Agent, counsel to the Company or otherwise)
associated with the issuance of such opinion or the removal of such legend shall
be borne by the Company. If any portion of the Warrant is exercised at a time
when there is an effective registration statement to cover the resale of the
Warrant Shares, or if such Warrant Shares may be sold under Rule 144(k), then
such Warrant Shares shall be issued free of all legends. Following the Effective
Date, or at such earlier time as a legend is no longer required for certain
Securities, the Company will no later than three (3) Trading Days following the
delivery by a Purchaser to the Company or the Transfer Agent (with notice to the
Company) of (i) a legended certificate representing such Shares or Warrant
Shares (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the reissuance and/or transfer) or (ii) an
Exercise Notice in the manner stated in the Warrants to effect the exercise of
such Warrant in accordance with its terms, and an opinion of counsel to the
extent required by Section 4.1(a), deliver or cause to be delivered to such
Purchaser a certificate representing such Securities that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section.

(d)           Irrevocable Transfer Agent Instructions. The Company shall issue
irrevocable instructions to its transfer agent, and any subsequent transfer
agent, to issue certificates or credit shares to the applicable balance accounts
at DTC, registered in the name of each Purchaser or its respective nominee(s),
for the Shares and the Warrant Shares in such amounts as specified from time to
time by each Purchaser to the Company in the form of Exhibit D attached hereto
(the “Irrevocable Transfer Agent Instructions”). The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 4(d) will be given by the Company to its transfer agent in
connection with this Agreement, and that the Shares and Warrant Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the other Transaction Documents.
The Company acknowledges that a breach by it of its obligations under this
Section 4(d) will cause irreparable

18


--------------------------------------------------------------------------------




harm to a Purchaser. Accordingly, the Company acknowledges that the remedy at
law for a breach of its obligations under this Section 4(d) will be inadequate
and agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 4(d), that a Purchaser shall be entitled, in addition
to all other available remedies, to an order and/or injunction restraining any
breach and requiring immediate issuance and transfer, without the necessity of
showing economic loss and without any bond or other security being required.

(e)           Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell the
Securities or any interest therein without complying with the requirements of
the Securities Act. While the above-referenced registration statement remains
effective, each Purchaser hereunder may sell the shares in accordance with the
plan of distribution contained in the registration statement and if it does so
it will comply therewith and with the related prospectus delivery requirements
unless an exemption therefrom is available. Each Purchaser, severally and not
jointly with the other Purchasers, agrees that if it is notified by the Company
at any time after the date any legend is removed pursuant to Section 4.1(c)
hereof that the registration statement registering the resale of the Securities
is not effective or that the prospectus included in such registration statement
no longer complies with the requirements of Section 10 of the Securities Act,
the Purchaser will refrain from selling such Securities until such time as the
Purchaser is notified by the Company that such registration statement is
effective or such prospectus is compliant with Section 10 of the Exchange Act,
unless such Purchaser is able to, and does, sell such Securities pursuant to an
available exemption from the registration requirements of Section 5 of the
Securities Act.

(f)            Buy-In. If the Company shall fail for any reason or for no reason
to issue to the holder of the Securities within three (3) Trading Days after the
occurrence of any of (c)(i) through (c)(iii) above a certificate without such
legend to the holder or to issue such Securities to such holder by electronic
delivery at the applicable balance account at DTC, and if on or after such
Trading Date the Purchaser purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Purchaser of shares of Common Stock that the Purchaser anticipated receiving
from the Company without any restrictive legend (a “Buy-In”), then the Company
shall, within three (3) Trading Days after the Purchaser’s request and in the
Purchaser’s sole discretion, either (i) pay cash to the Purchaser in an amount
equal to the Purchaser’s total purchase price (including brokerage commissions,
if any) for the shares of Common Stock so purchased (the “Buy-In Price”), at
which point the Company’s obligation to deliver such certificate shall terminate
and such shares shall be cancelled, or (ii) promptly honor its obligation to
deliver to the Purchaser a certificate or certificates representing such number
of shares of Common Stock that would have been issued if the Company timely
complied with its obligations hereunder and pay cash to the Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of (a)
such number of shares of Common Stock that the Company was required to deliver
to the Purchaser on the Delivery Date, times (b) the closing bid price of the
Common Stock on the date of (i) exercise or (ii) the event giving rise to the
Company’s obligation to deliver such certificate, as the case may be.


4.2           RESERVATION OF COMMON STOCK. THE COMPANY SHALL MAINTAIN A RESERVE
FROM ITS DULY AUTHORIZED SHARES OF COMMON STOCK FOR ISSUANCE PURSUANT TO THE
TRANSACTION DOCUMENTS IN SUCH AMOUNT AS MAY BE REQUIRED TO FULFILL ITS
OBLIGATIONS IN FULL UNDER THE TRANSACTION DOCUMENTS. IN THE EVENT THAT AT ANY
TIME THE THEN AUTHORIZED SHARES OF COMMON STOCK ARE INSUFFICIENT FOR THE COMPANY
TO SATISFY ITS OBLIGATIONS IN FULL UNDER THE TRANSACTION DOCUMENTS, THE COMPANY
SHALL PROMPTLY TAKE SUCH ACTIONS AS MAY BE REQUIRED TO INCREASE THE NUMBER OF
AUTHORIZED SHARES.


4.3           FURNISHING OF INFORMATION. UNTIL ALL OF THE SECURITIES ARE
ELIGIBLE FOR SALE UNDER RULE 144(K) PROMULGATED UNDER THE SECURITIES ACT, THE
COMPANY COVENANTS TO TIMELY FILE (OR OBTAIN EXTENSIONS IN RESPECT THEREOF AND
FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL REPORTS REQUIRED TO BE FILED BY THE
COMPANY AFTER THE DATE HEREOF PURSUANT TO THE EXCHANGE ACT. UNTIL ALL OF THE
SECURITIES ARE ELIGIBLE FOR SALE UNDER RULE 144(K)

19


--------------------------------------------------------------------------------





PROMULGATED UNDER THE SECURITIES ACT, IF THE COMPANY IS NOT REQUIRED TO FILE
REPORTS PURSUANT TO SUCH LAWS, IT WILL PREPARE AND FURNISH TO THE PURCHASERS AND
MAKE PUBLICLY AVAILABLE IN ACCORDANCE WITH RULE 144(C) SUCH INFORMATION AS IS
REQUIRED FOR THE PURCHASERS TO SELL THE SHARES AND WARRANT SHARES UNDER RULE
144. THE COMPANY FURTHER COVENANTS THAT IT WILL TAKE SUCH FURTHER ACTION AS ANY
HOLDER OF SECURITIES MAY REASONABLY REQUEST, ALL TO THE EXTENT REQUIRED FROM
TIME TO TIME TO ENABLE SUCH PERSON TO SELL THE SHARES AND WARRANT SHARES WITHOUT
REGISTRATION UNDER THE SECURITIES ACT WITHIN THE LIMITATION OF THE EXEMPTIONS
PROVIDED BY RULE 144.


4.4           NO INTEGRATION. THE COMPANY SHALL NOT, AND SHALL USE ITS BEST
EFFORTS TO ENSURE THAT NO AFFILIATE OF THE COMPANY SHALL, SELL, OFFER FOR SALE
OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS
DEFINED IN SECTION 2 OF THE SECURITIES ACT) THAT WILL BE INTEGRATED WITH THE
OFFER OR SALE OF THE SECURITIES IN A MANNER THAT WOULD REQUIRE THE REGISTRATION
UNDER THE SECURITIES ACT OF THE SALE OF THE SECURITIES TO THE PURCHASERS, OR
THAT WILL BE INTEGRATED WITH THE OFFER OR SALE OF THE SECURITIES FOR PURPOSES OF
THE RULES AND REGULATIONS OF ANY TRADING MARKET SUCH THAT IT WOULD REQUIRE
SHAREHOLDER APPROVAL PRIOR TO THE CLOSING OF SUCH OTHER TRANSACTION UNLESS
SHAREHOLDER APPROVAL IS OBTAINED BEFORE THE CLOSING OF SUCH SUBSEQUENT
TRANSACTION.


4.5           SUBSEQUENT REGISTRATIONS. OTHER THAN PURSUANT TO THE REGISTRATION
STATEMENT, AND OTHER THAN ANY AMENDMENT FILED TO THE REGISTRATION STATEMENT
CONVERTING IT TO A FORM S-3 REGISTRATION STATEMENT, PRIOR TO THE DATE OCCURRING
SIXTY (60) DAYS AFTER THE EFFECTIVE DATE, THE COMPANY SHALL NOT FILE ANY
REGISTRATION STATEMENT (OTHER THAN ON FORM S-8 OR, IN CONNECTION WITH AN
ACQUISITION, ON FORM S-4) WITH THE COMMISSION WITH RESPECT TO ANY SECURITIES OF
THE COMPANY.


4.6           SECURITIES LAWS DISCLOSURE; PUBLICITY. BY 9:00 A.M. (NEW YORK CITY
TIME) ON THE TRADING DAY IMMEDIATELY FOLLOWING THE EXECUTION OF THIS AGREEMENT,
THE COMPANY SHALL ISSUE A PRESS RELEASE (THE “PRESS RELEASE”) REASONABLY
ACCEPTABLE TO THE PLACEMENT AGENT DISCLOSING ALL MATERIAL TERMS OF THE
TRANSACTIONS CONTEMPLATED HEREBY. ON OR BEFORE 9:00 A.M. (NEW YORK CITY TIME) ON
THE TRADING DAY FOLLOWING THE CLOSING DATE, THE COMPANY WILL FILE A CURRENT
REPORT ON FORM 8-K WITH THE COMMISSION DESCRIBING THE TERMS OF THE TRANSACTION
DOCUMENTS (AND INCLUDING AS EXHIBITS TO SUCH CURRENT REPORT ON FORM 8-K THE
MATERIAL TRANSACTION DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THIS AGREEMENT
AND THE REGISTRATION RIGHTS AGREEMENT)). NOTWITHSTANDING THE FOREGOING, THE
COMPANY SHALL NOT PUBLICLY DISCLOSE THE NAME OF ANY PURCHASER OR AN AFFILIATE OF
ANY PURCHASER, OR INCLUDE THE NAME OF ANY PURCHASER OR AN AFFILIATE OF ANY
PURCHASER IN ANY PRESS RELEASE OR FILING WITH THE COMMISSION (OTHER THAN THE
REGISTRATION STATEMENT) OR ANY REGULATORY AGENCY OR TRADING MARKET, WITHOUT THE
PRIOR WRITTEN CONSENT OF SUCH PURCHASER, EXCEPT TO THE EXTENT SUCH DISCLOSURE IS
REQUIRED BY LAW, REQUEST OF THE STAFF OF THE COMMISSION OR TRADING MARKET
REGULATIONS. FROM AND AFTER THE ISSUANCE OF THE PRESS RELEASE, NO PURCHASER
SHALL BE IN POSSESSION OF ANY MATERIAL, NON-PUBLIC INFORMATION RECEIVED FROM THE
COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OF ITS RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES OR AGENTS, THAT IS NOT DISCLOSED IN THE PRESS RELEASE. THE COMPANY
SHALL NOT, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES AND EACH OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, NOT TO, PROVIDE ANY PURCHASER WITH
ANY MATERIAL, NON-PUBLIC INFORMATION REGARDING THE COMPANY OR ANY OF ITS
SUBSIDIARIES FROM AND AFTER THE FILING OF THE PRESS RELEASE WITHOUT THE EXPRESS
WRITTEN CONSENT OF SUCH PURCHASER. IN THE EVENT OF A BREACH OF THE FOREGOING
COVENANT BY THE COMPANY, ANY SUBSIDIARY, OR EACH OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS, AND PROVIDED THAT THE COMPANY SHALL HAVE FAILED
(FOLLOWING PROPER WRITTEN REQUEST THEREFOR) TO MAKE AN APPROPRIATE PUBLIC
DISCLOSURE PROMPTLY FOLLOWING SUCH WRITTEN REQUEST CONSISTENT WITH THE
REQUIREMENTS OF REGULATION FD, IN ADDITION TO ANY OTHER REMEDY PROVIDED HEREIN
OR IN THE TRANSACTION DOCUMENTS, A PURCHASER SHALL HAVE THE RIGHT TO MAKE A
PUBLIC DISCLOSURE, IN THE FORM OF A PRESS RELEASE, PUBLIC ADVERTISEMENT OR
OTHERWISE, OF SUCH MATERIAL NON-PUBLIC INFORMATION WITHOUT THE PRIOR APPROVAL BY
THE COMPANY, ITS SUBSIDIARIES, OR ANY OF ITS OR THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES OR AGENTS. NO PURCHASER SHALL HAVE ANY LIABILITY TO THE
COMPANY, ITS SUBSIDIARIES, OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES OR AGENTS FOR ANY SUCH DISCLOSURE. EACH PURCHASER, SEVERALLY AND NOT
JOINTLY WITH THE OTHER PURCHASERS, COVENANTS THAT UNTIL SUCH TIME AS THE
TRANSACTIONS CONTEMPLATED BY THIS

20


--------------------------------------------------------------------------------





AGREEMENT ARE PUBLICLY DISCLOSED BY THE COMPANY AS DESCRIBED IN SECTION 4.6,
SUCH PURCHASER WILL MAINTAIN THE CONFIDENTIALITY OF ALL DISCLOSURES MADE TO IT
IN CONNECTION WITH THIS TRANSACTION (INCLUDING THE EXISTENCE AND TERMS OF THIS
TRANSACTION).


4.7           INDEMNIFICATION.


(A)           INDEMNIFICATION OF PURCHASERS. IN ADDITION TO THE INDEMNITY
PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT, THE COMPANY WILL INDEMNIFY AND
HOLD THE PURCHASERS AND THEIR DIRECTORS, OFFICERS, SHAREHOLDERS, PARTNERS,
MEMBERS, MANAGERS, EMPLOYEES AND AGENTS (EACH, A “PURCHASER PARTY”) HARMLESS
FROM ANY AND ALL LOSSES, LIABILITIES, OBLIGATIONS, CLAIMS, CONTINGENCIES,
DAMAGES, COSTS AND EXPENSES, INCLUDING ALL JUDGMENTS, AMOUNTS PAID IN
SETTLEMENTS, COURT COSTS AND REASONABLE ATTORNEYS’ FEES AND COSTS OF
INVESTIGATION (COLLECTIVELY, “LOSSES”), THAT ANY SUCH PURCHASER PARTY MAY SUFFER
OR INCUR AS A RESULT OF OR RELATING TO ANY MISREPRESENTATION, BREACH OR
INACCURACY OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT MADE BY THE
COMPANY IN ANY TRANSACTION DOCUMENT. IN ADDITION TO THE INDEMNITY CONTAINED
HEREIN, THE COMPANY WILL REIMBURSE EACH PURCHASER PARTY FOR ITS REASONABLE LEGAL
AND OTHER EXPENSES (INCLUDING THE COST OF ANY INVESTIGATION, PREPARATION AND
TRAVEL IN CONNECTION THEREWITH) INCURRED IN CONNECTION THEREWITH, AS SUCH
EXPENSES ARE INCURRED. IF AND TO THE EXTENT THAT SUCH INDEMNIFICATION IS
UNENFORCEABLE FOR ANY REASON, THE COMPANY SHALL MAKE THE MAXIMUM CONTRIBUTION TO
THE PAYMENT AND SATISFACTION OF SUCH LOSSES PERMISSIBLE UNDER APPLICABLE LAW.


(B)           CONDUCT OF INDEMNIFICATION PROCEEDINGS. PROMPTLY AFTER RECEIPT BY
ANY PERSON (THE “INDEMNIFIED PERSON”) OF NOTICE OF ANY DEMAND, CLAIM OR
CIRCUMSTANCES WHICH WOULD OR MIGHT GIVE RISE TO A CLAIM OR THE COMMENCEMENT OF
ANY ACTION, PROCEEDING OR INVESTIGATION IN RESPECT OF WHICH INDEMNITY MAY BE
SOUGHT PURSUANT TO SECTION 4.7(A), SUCH INDEMNIFIED PERSON SHALL PROMPTLY NOTIFY
THE COMPANY IN WRITING AND THE COMPANY SHALL ASSUME THE DEFENSE THEREOF,
INCLUDING THE EMPLOYMENT OF COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED
PERSON, AND SHALL ASSUME THE PAYMENT OF ALL FEES AND EXPENSES; PROVIDED,
HOWEVER, THAT THE FAILURE OF ANY INDEMNIFIED PERSON SO TO NOTIFY THE COMPANY
SHALL NOT RELIEVE THE COMPANY OF ITS OBLIGATIONS HEREUNDER EXCEPT TO THE EXTENT
THAT THE COMPANY IS ACTUALLY AND MATERIALLY PREJUDICED BY SUCH FAILURE TO
NOTIFY. IN ANY SUCH PROCEEDING, ANY INDEMNIFIED PERSON SHALL HAVE THE RIGHT TO
RETAIN ITS OWN COUNSEL, BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT
THE EXPENSE OF SUCH INDEMNIFIED PERSON UNLESS: (I) THE COMPANY AND THE
INDEMNIFIED PERSON SHALL HAVE MUTUALLY AGREED TO THE RETENTION OF SUCH COUNSEL;
OR (II) IN THE REASONABLE JUDGMENT OF COUNSEL TO SUCH INDEMNIFIED PERSON,
REPRESENTATION OF BOTH PARTIES BY THE SAME COUNSEL WOULD BE INAPPROPRIATE DUE TO
ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN THEM. THE COMPANY SHALL NOT BE
LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS WRITTEN
CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED. WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PERSON, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED, THE COMPANY
SHALL NOT EFFECT ANY SETTLEMENT OF ANY PENDING OR THREATENED PROCEEDING IN
RESPECT OF WHICH ANY INDEMNIFIED PERSON IS OR COULD HAVE BEEN A PARTY AND
INDEMNITY COULD HAVE BEEN SOUGHT HEREUNDER BY SUCH INDEMNIFIED PARTY, UNLESS
SUCH SETTLEMENT INCLUDES AN UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PERSON
FROM ALL LIABILITY ARISING OUT OF SUCH PROCEEDING.


4.8           LISTING OF SECURITIES. PROMPTLY FOLLOWING THE DATE HEREOF, THE
COMPANY SHALL TAKE ALL NECESSARY ACTION TO CAUSE THE SHARES, THE WARRANT SHARES
AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANTS ISSUED TO
THE PLACEMENT AGENT TO BE LISTED UPON THE PRINCIPAL TRADING MARKET, IF ANY, UPON
WHICH SHARES OF COMMON STOCK ARE THEN LISTED (SUBJECT TO OFFICIAL NOTICE OF
ISSUANCE) AND SHALL MAINTAIN, SO LONG AS ANY OTHER SHARES OF COMMON STOCK SHALL
BE SO LISTED, SUCH LISTING. FURTHER, IF THE COMPANY APPLIES TO HAVE ITS COMMON
STOCK OR OTHER SECURITIES LISTED ON ANY OTHER TRADING MARKET, IT SHALL INCLUDE
IN SUCH APPLICATION THE SHARES AND THE WARRANT SHARES (INCLUDING THE SHARES OF
COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANTS ISSUED TO THE PLACEMENT
AGENT) AND WILL TAKE SUCH OTHER ACTION AS IS NECESSARY TO CAUSE THE SHARES, AND
THE WARRANT SHARES (INCLUDING THE SHARES OF COMMON STOCK ISSUABLE UPON

21


--------------------------------------------------------------------------------





EXERCISE OF THE WARRANTS ISSUED TO THE PLACEMENT AGENT) TO BE LISTED ON SUCH
OTHER TRADING MARKET AS PROMPTLY AS PRACTICABLE.


4.9           USE OF PROCEEDS. THE COMPANY INTENDS TO USE THE NET PROCEEDS FROM
THE SALE OF THE SECURITIES HEREUNDER FOR WORKING CAPITAL AND GENERAL CORPORATE
PURPOSES AND NOT FOR THE SATISFACTION OF ANY PORTION OF THE COMPANY’S DEBT
(OTHER THAN PAYMENT OF TRADE PAYABLES AND ACCRUED EXPENSES IN THE ORDINARY
COURSE OF THE COMPANY’S BUSINESS AND CONSISTENT WITH PRIOR PRACTICES), OR TO
REDEEM ANY COMMON STOCK OR COMMON STOCK EQUIVALENTS OR TO SETTLE ANY OUTSTANDING
ACTION.


4.10         SHORT SALES AND CONFIDENTIALITY AFTER THE DATE HEREOF. EACH
PURCHASER SHALL NOT, AND SHALL CAUSE ITS TRADING AFFILIATES NOT TO, ENGAGE,
DIRECTLY OR INDIRECTLY, IN ANY SHORT SALES INVOLVING THE COMPANY’S SECURITIES
DURING THE PERIOD FROM THE DATE HEREOF UNTIL SUCH TIME AS (I) THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT ARE FIRST PUBLICLY ANNOUNCED AS DESCRIBED IN
SECTION 4.6 OR (II) THIS AGREEMENT IS TERMINATED IN FULL PURSUANT TO SECTION
6.18. NOTWITHSTANDING THE FOREGOING, IN THE CASE OF A PURCHASER OR TRADING
AFFILIATE THAT IS A MULTI-MANAGED INVESTMENT VEHICLE WHEREBY SEPARATE PORTFOLIO
MANAGERS MANAGE SEPARATE PORTIONS OF SUCH PURCHASER’S OR TRADING AFFILIATE’S
ASSETS AND THE PORTFOLIO MANAGERS HAVE NO DIRECT KNOWLEDGE OF THE INVESTMENT
DECISIONS MADE BY THE PORTFOLIO MANAGERS MANAGING OTHER PORTIONS OF SUCH
PURCHASER’S OR TRADING AFFILIATE’S ASSETS, THE REPRESENTATION SET FORTH ABOVE
SHALL APPLY ONLY WITH RESPECT TO THE PORTION OF ASSETS MANAGED BY THE PORTFOLIO
MANAGER THAT MADE THE INVESTMENT DECISION TO PURCHASE THE SECURITIES COVERED BY
THIS AGREEMENT. EACH PURCHASER UNDERSTANDS AND ACKNOWLEDGES, SEVERALLY AND NOT
JOINTLY WITH ANY OTHER PURCHASER, THAT THE COMMISSION CURRENTLY TAKES THE
POSITION THAT COVERING A SHORT POSITION ESTABLISHED PRIOR TO EFFECTIVENESS OF A
RESALE REGISTRATION STATEMENT WITH SHARES INCLUDED IN SUCH REGISTRATION
STATEMENT WOULD BE A VIOLATION OF SECTION 5 OF THE SECURITIES ACT, AS SET FORTH
IN ITEM 65, SECTION 5 UNDER SECTION A, OF THE MANUAL OF PUBLICLY AVAILABLE
TELEPHONE INTERPRETATIONS, DATED JULY 1997, COMPILED BY THE OFFICE OF CHIEF
COUNSEL, DIVISION OF CORPORATION FINANCE.

4.11         Additional Issuances of Securities.

(a)           For purposes of this Section 4.11, the following definitions shall
apply.

(1)           “Approved Stock Plan” means any employee benefit plan which has
been approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer, director or other
service provider for services provided to the Company.

(2)           “Convertible Securities” means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for Common Stock.

(3)           “Excluded Securities” means Common Stock issued or issuable: (i)
in connection with any Approved Stock Plan, (ii) upon exercise of the Warrants,
(iii) upon conversion of any Options or Convertible Securities which are
outstanding on the day immediately preceding the Closing Date, provided that the
terms of such Options or Convertible Securities are not amended, modified or
changed on or after the Closing Date, (iv) the issuance of securities in
connection with a Strategic Transaction and (v) in connection with any
acquisition by the Company, whether through an acquisition of stock or a merger
of any business, assets or technologies the primary purpose of which is not to
raise equity capital in an amount not to exceed, in the aggregate, 10% of the
outstanding shares of Common Stock in any calendar year.

(4)           “Options” means any rights, warrants or options to subscribe for
or purchase Common Stock or Convertible Securities.

(5)           “Strategic Transaction” means a transaction or relationship in
which (i) the Company issues shares of Common Stock to a Person which the Board
of Directors of the Company

22


--------------------------------------------------------------------------------




determined in good faith is, itself or through its Subsidiaries, an operating
company in a business synergistic with the business of the Company (or a
stockholder thereof) and (ii) the Company expects to receive benefits in
addition to the investment of funds, but shall not include (x) a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to a Person whose primary business is investing in securities or (y)
issuances to lenders.

(b)           From the date hereof until the date that is 45 Trading Days
following the effective date of the Registration Statement (the “Trigger Date”),
the Company will not, directly or indirectly, offer, sell, grant any option to
purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its or its subsidiaries’
equity or equity equivalent securities, including without limitation any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for shares of Common Stock or Common Stock Equivalents (any such
offer, sale, grant, disposition or announcement being referred to as a
“Subsequent Placement”).

(c)           From the Closing Date until the eighteen (18) month anniversary
thereof, as such date may be extended by one Trading Day for each Trading Day
beyond the Effectiveness Deadline until the Effective Date, the Company will
not, directly or indirectly, effect any Subsequent Placement unless the Company
shall have first complied with this Section 4.11(c).

(1)           The Company shall deliver to each Purchaser an irrevocable written
notice (the “Offer Notice”) of any proposed or intended issuance or sale or
exchange (the “Offer”) of the securities being offered (the “Offered
Securities”) in a Subsequent Placement, which Offer Notice shall (w) identify
and describe the Offered Securities, (x) describe the price (if known) and other
terms upon which they are to be issued, sold or exchanged, and the number or
amount (if known) of the Offered Securities to be issued, sold or exchanged, (y)
identify the persons or entities (if known) to which or with which the Offered
Securities are to be offered, issued, sold or exchanged and (z) offer to issue
and sell to or exchange with such Purchasers 30% of the Offered Securities,
allocated among such Purchasers (a) based on such Purchaser’s pro rata portion
of Common Stock purchased hereunder (the “Basic Amount”), and (b) with respect
to each Purchaser that elects to purchase its Basic Amount, any additional
portion of the Offered Securities attributable to the Basic Amounts of other
Purchasers as such Purchaser shall indicate it will purchase or acquire should
the other Purchasers subscribe for less than their Basic Amounts (the
“Undersubscription Amount”).

(2)           To accept an Offer, in whole or in part, such Purchaser must
deliver a written notice to the Company prior to the end of the fourth (4th)
Business Day after such Purchaser’s receipt of the Offer Notice (the “Offer
Period”), setting forth the portion of such Purchaser’s Basic Amount that such
Purchaser elects to purchase and, if such Purchaser shall elect to purchase all
of its Basic Amount, the Undersubscription Amount, if any, that such Purchaser
elects to purchase (in either case, the “Notice of Acceptance”). If the Basic
Amounts subscribed for by all eligible Purchasers are less than the total of all
of the Basic Amounts, then each Purchaser who has set forth an Undersubscription
Amount in its Notice of Acceptance shall be entitled to purchase, in addition to
the Basic Amounts subscribed for, the Undersubscription Amount it has subscribed
for; provided, however, that if the Undersubscription Amounts subscribed for
exceed the difference between the total of all the Basic Amounts and the Basic
Amounts subscribed for (the “Available Undersubscription Amount”), each
Purchaser who has subscribed for any Undersubscription Amount shall be entitled
to purchase only that portion of the Available Undersubscription Amount as the
Basic Amount of such Purchaser bears to the total Basic Amounts of all eligible
Purchasers that have subscribed for Undersubscription Amounts, subject to
rounding by the Company to the extent its deems reasonably necessary.

23


--------------------------------------------------------------------------------


(3)           The Company shall have ten (10) business days from the expiration
of the Offer Period above to offer, issue, sell or exchange all or any part of
such Offered Securities as to which a Notice of Acceptance has not been given by
the eligible Purchasers (the “Refused Securities”), but only to the offerees
described in the Offer Notice (if so described therein) and only upon terms and
conditions (including, without limitation, unit prices and interest rates) that
are not more favorable to the acquiring person or persons or less favorable to
the Company than those set forth in the Offer Notice.

(4)           In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 4.11(c)(3) above), then each Purchaser may, at its sole option and in
its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that such Purchaser elected to
purchase pursuant to Section 4.11(c)(2) above multiplied by a fraction, (i) the
numerator of which shall be the number or amount of Offered Securities the
Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Purchasers pursuant to Section 4.11(c)(3)
above prior to such reduction) and (ii) the denominator of which shall be the
original amount of the Offered Securities. In the event that any Purchaser so
elects to reduce the number or amount of Offered Securities specified in its
Notice of Acceptance, the Company may not issue, sell or exchange more than the
reduced number or amount of the Offered Securities unless and until such
securities have again been offered to the Purchasers in accordance with Section
4.11(c)(1) above.

(5)           Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, the Purchasers shall acquire from the
Company, and the Company shall issue to the Purchasers, the number or amount of
Offered Securities specified in the Notices of Acceptance, as reduced pursuant
to Section 4.11(c)(4) above if the Purchasers have so elected, upon the terms
and conditions specified in the Offer. Notwithstanding anything to the contrary
contained in this Agreement, if the Company does not consummate the closing of
the issuance, sale or exchange of all or less than all of the Refused Securities
within ten (10) business days of the expiration of the Offer Period, the Company
shall issue to the Purchasers the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section
4.11(c)(4) above if the Purchasers have so elected, upon the terms and
conditions specified in the Offer. The purchase by the Purchasers of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and the Purchasers of a purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to the Purchasers and
their respective counsel.

(6)           Any Offered Securities not acquired by the Purchasers or other
persons in accordance with Section 4.11(c)(3) above may not be issued, sold or
exchanged until they are again offered to the eligible Purchasers under the
procedures specified in this Agreement.


(D)           THE RESTRICTIONS CONTAINED IN SECTIONS 4.11(B) AND 4.11(C) SHALL
NOT APPLY IN CONNECTION WITH THE ISSUANCE OF ANY EXCLUDED SECURITIES.


ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING


5.1           CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PURCHASERS TO
PURCHASE SECURITIES. THE OBLIGATION OF EACH PURCHASER TO ACQUIRE SECURITIES AT
THE CLOSING IS SUBJECT TO THE FULFILLMENT TO SUCH PURCHASER’S SATISFACTION, ON
OR PRIOR TO THE CLOSING DATE, OF EACH OF THE FOLLOWING CONDITIONS, ANY OF WHICH
MAY BE WAIVED BY SUCH PURCHASER (AS TO ITSELF ONLY):


(A)           REPRESENTATIONS AND WARRANTIES. THE REPRESENTATIONS AND WARRANTIES
OF THE COMPANY CONTAINED HEREIN SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS (EXCEPT TO THE EXTENT THAT ANY SUCH

24


--------------------------------------------------------------------------------





REPRESENTATION OR WARRANTY IS ALREADY QUALIFIED BY MATERIALITY, IN WHICH CASE IT
SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF THE DATE WHEN MADE AND AS OF
THE CLOSING DATE, AS THOUGH MADE ON AND AS OF SUCH DATE;


(B)           PERFORMANCE. THE COMPANY AND EACH OTHER PURCHASER SHALL HAVE
PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED,
SATISFIED OR COMPLIED WITH BY IT AT OR PRIOR TO THE CLOSING;


(C)           NO INJUNCTION. NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER,
DECREE, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR
ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION THAT
PROHIBITS THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS;


(D)           CONSENTS. THE COMPANY SHALL HAVE OBTAINED IN A TIMELY FASHION ANY
AND ALL CONSENTS, PERMITS, APPROVALS, REGISTRATIONS AND WAIVERS NECESSARY OR
APPROPRIATE FOR CONSUMMATION OF THE PURCHASE AND SALE OF THE SECURITIES, ALL OF
WHICH SHALL BE AND REMAIN SO LONG AS NECESSARY IN FULL FORCE AND EFFECT;


(E)           ADVERSE CHANGES. SINCE THE DATE OF EXECUTION OF THIS AGREEMENT, NO
EVENT OR SERIES OF EVENTS SHALL HAVE OCCURRED THAT REASONABLY COULD HAVE OR
RESULT IN A MATERIAL ADVERSE EFFECT;


(F)            NO SUSPENSIONS OF TRADING IN COMMON STOCK; LISTING. TRADING IN
THE COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED BY THE COMMISSION OR ANY TRADING
MARKET (EXCEPT FOR ANY SUSPENSIONS OF TRADING OF NOT MORE THAN ONE TRADING DAY
SOLELY TO PERMIT DISSEMINATION OF MATERIAL INFORMATION REGARDING THE COMPANY) AT
ANY TIME SINCE THE DATE OF EXECUTION OF THIS AGREEMENT, AND THE COMMON STOCK
SHALL HAVE BEEN AT ALL TIMES SINCE SUCH DATE LISTED FOR TRADING ON A TRADING
MARKET;


(G)           COMPANY DELIVERABLES. THE COMPANY SHALL HAVE DELIVERED THE COMPANY
DELIVERABLES IN ACCORDANCE WITH SECTION 2.2(A);


(H)           COMPLIANCE CERTIFICATE. THE COMPANY SHALL HAVE DELIVERED TO EACH
PURCHASER A CERTIFICATE, DATED AS OF THE CLOSING DATE AND SIGNED BY ITS CHIEF
EXECUTIVE OFFICER OR ITS CHIEF FINANCIAL OFFICER, DATED AS OF THE CLOSING DATE,
CERTIFYING TO THE FULFILLMENT OF THE CONDITIONS SPECIFIED IN SECTIONS 5.1(A),
(B), (C), (D) AND (F);


(I)            NASDAQ LISTING. IF APPLICABLE, THE NASDAQ GLOBAL MARKET SHALL
HAVE (I) WAIVED APPLICATION OF THE 15 DAY PRIOR NOTICE CONTAINED IN NASD
MARKETPLACE RULE 4310(C)(17)(D) OR SUCH TIMEFRAME SHALL HAVE EXPIRED WITHOUT
OBJECTION, (II) CONFIRMED TO THE COMPANY THAT THE ISSUANCE AND SALE OF THE
SECURITIES AS CONTEMPLATED HEREBY WILL NOT REQUIRE APPROVAL BY THE SHAREHOLDERS
OF THE COMPANY PURSUANT TO THE REQUIREMENTS OF NASDAQ MARKETPLACE RULE 4350(I);
AND


(J)            TERMINATION. THIS AGREEMENT SHALL NOT HAVE BEEN TERMINATED AS TO
SUCH PURCHASER IN ACCORDANCE WITH SECTION 6.18 HEREIN.


5.2           CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE COMPANY TO SELL
SECURITIES. THE COMPANY’S OBLIGATION TO SELL AND ISSUE THE SECURITIES AT THE
CLOSING IS SUBJECT TO THE FULFILLMENT TO THE SATISFACTION OF THE COMPANY ON OR
PRIOR TO THE CLOSING DATE OF THE FOLLOWING CONDITIONS, ANY OF WHICH MAY BE
WAIVED BY THE COMPANY:


(A)           REPRESENTATIONS AND WARRANTIES. THE REPRESENTATIONS AND WARRANTIES
MADE BY THE PURCHASERS IN SECTION 3.2 HEREOF SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE DATE WHEN MADE, AND AS OF THE CLOSING DATE AS THOUGH
MADE ON AND AS OF SUCH DATE;

25


--------------------------------------------------------------------------------





(B)           PERFORMANCE. THE PURCHASERS SHALL HAVE PERFORMED, SATISFIED AND
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS
REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED
WITH BY THE PURCHASERS AT OR PRIOR TO THE CLOSING;


(C)           NO INJUNCTION. NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER,
DECREE, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR
ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION THAT
PROHIBITS THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS;


(D)           PURCHASERS DELIVERABLES. EACH PURCHASER SHALL HAVE DELIVERED ITS
PURCHASER DELIVERABLES IN ACCORDANCE WITH SECTION 2.2(B);


(E)           NASDAQ LISTING. IF APPLICABLE, THE NASDAQ GLOBAL MARKET SHALL HAVE
(I) WAIVED APPLICATION OF THE 15 DAY PRIOR NOTICE CONTAINED IN NASD MARKETPLACE
RULE 4310(C)(17)(D) OR SUCH TIMEFRAME SHALL HAVE EXPIRED WITHOUT OBJECTION, (II)
CONFIRMED TO THE COMPANY THAT THE ISSUANCE AND SALE OF THE SECURITIES AS
CONTEMPLATED HEREBY WILL NOT REQUIRE APPROVAL BY THE SHAREHOLDERS OF THE COMPANY
PURSUANT TO THE REQUIREMENTS OF NASDAQ MARKETPLACE RULE 4350(I); AND


(F)            TERMINATION. THIS AGREEMENT SHALL NOT HAVE BEEN TERMINATED AS TO
SUCH PURCHASER IN ACCORDANCE WITH SECTION 6.18 HEREIN.


ARTICLE VI.
MISCELLANEOUS


6.1           FEES AND EXPENSES. AT CLOSING, THE COMPANY SHALL REIMBURSE THE
PLACEMENT AGENT FOR THE REASONABLE FEES AND EXPENSES IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, WHICH THE COMPANY AGREES SHALL
INCLUDE THE REASONABLE FEES AND EXPENSES OF THE PLACEMENT AGENT COUNSEL (WHICH
FEES SHALL INCLUDE, WITHOUT LIMITATION, THE FEES AND EXPENSES ASSOCIATED WITH
THE NEGOTIATION, PREPARATION AND EXECUTION AND DELIVERY OF THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS AND ANY AMENDMENTS, MODIFICATIONS OR WAIVERS
THERETO), IN AN AMOUNT NOT TO EXCEED FIFTY THOUSAND DOLLARS ($50,000) IN THE
AGGREGATE WITHOUT THE COMPANY’S APPROVAL, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD. THE COMPANY AND THE PURCHASERS SHALL EACH PAY THE FEES
AND EXPENSES OF THEIR RESPECTIVE ADVISERS, COUNSEL, ACCOUNTANTS AND OTHER
EXPERTS, IF ANY, AND ALL OTHER EXPENSES INCURRED BY SUCH PARTY IN CONNECTION
WITH THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT. THE COMPANY SHALL PAY ALL TRANSFER AGENT FEES, STAMP TAXES AND OTHER
TAXES AND DUTIES LEVIED IN CONNECTION WITH THE SALE AND ISSUANCE OF THE
SECURITIES TO THE PURCHASERS. EACH PARTY ACKNOWLEDGES THAT LOWENSTEIN SANDLER PC
HAS RENDERED LEGAL ADVICE TO THE PLACEMENT AGENT AND NOT TO SUCH PARTY IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND THAT SUCH PARTY HAS
RELIED FOR SUCH MATTERS ON THE ADVICE OF ITS OWN RESPECTIVE COUNSEL.


6.2           ENTIRE AGREEMENT. THE TRANSACTION DOCUMENTS, TOGETHER WITH THE
EXHIBITS AND SCHEDULES THERETO, CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS,
UNDERSTANDINGS, DISCUSSIONS AND REPRESENTATIONS, ORAL OR WRITTEN, WITH RESPECT
TO SUCH MATTERS, WHICH THE PARTIES ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH
DOCUMENTS, EXHIBITS AND SCHEDULES. AT OR AFTER THE CLOSING, AND WITHOUT FURTHER
CONSIDERATION, THE COMPANY AND THE PURCHASERS WILL EXECUTE AND DELIVER TO THE
OTHER SUCH FURTHER DOCUMENTS AS MAY BE REASONABLY REQUESTED IN ORDER TO GIVE
PRACTICAL EFFECT TO THE INTENTION OF THE PARTIES UNDER THE TRANSACTION
DOCUMENTS.


6.3           NOTICES. ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR DELIVERIES
REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (A) THE DATE OF TRANSMISSION, IF
SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE (PROVIDED THE SENDER
RECEIVES

26


--------------------------------------------------------------------------------





A MACHINE-GENERATED CONFIRMATION OF SUCCESSFUL TRANSMISSION) AT THE FACSIMILE
NUMBER SPECIFIED IN THIS SECTION PRIOR TO 5:00 P.M. (NEW YORK CITY TIME) ON A
TRADING DAY, (B) THE NEXT TRADING DAY AFTER THE DATE OF TRANSMISSION, IF SUCH
NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER
SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT A TRADING DAY OR LATER THAN 5:00
P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY, (C) THE TRADING DAY FOLLOWING THE
DATE OF MAILING, IF SENT BY U.S. NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE
WITH NEXT DAY DELIVERY SPECIFIED, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO
WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN. THE ADDRESS FOR SUCH NOTICES AND
COMMUNICATIONS SHALL BE AS FOLLOWS:

If to the Company:

MathStar, Inc.

 

19075 N.W. Tanasbourne Drive

 

Suite 200

 

Hillsboro, Oregon 97124

 

Telephone No.: (503) 726-5500

 

Facsimile No.: (503) 726-5501

 

Attention: Chief Financial Officer

 

 

With a copy to:

Winthrop & Weinstine, P.A.

 

Suite 3500

 

225 South Sixth Street

 

Minneapolis, Minnesota 55402-4629

 

Telephone No.: (612) 604-6400

 

Facsimile No.: (612) 604-6800

 

Attention: Michele D. Vaillancourt, Esq.

 

 

If to a Purchaser:

To the address set forth under such Purchaser’s name on the signature page
hereof;

 


OR SUCH OTHER ADDRESS AS MAY BE DESIGNATED IN WRITING HEREAFTER, IN THE SAME
MANNER, BY SUCH PERSON.


6.4           AMENDMENTS; WAIVERS; NO ADDITIONAL CONSIDERATION. NO PROVISION OF
THIS AGREEMENT MAY BE WAIVED OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED,
IN THE CASE OF AN AMENDMENT, BY THE COMPANY AND EACH OF THE PURCHASERS OR, IN
THE CASE OF A WAIVER, BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY SUCH WAIVER
IS SOUGHT. NO WAIVER OF ANY DEFAULT WITH RESPECT TO ANY PROVISION, CONDITION OR
REQUIREMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE A CONTINUING WAIVER IN THE
FUTURE OR A WAIVER OF ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY OTHER PROVISION,
CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF EITHER PARTY
TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH
RIGHT. NO CONSIDERATION SHALL BE OFFERED OR PAID TO ANY PURCHASER TO AMEND OR
CONSENT TO A WAIVER OR MODIFICATION OF ANY PROVISION OF ANY TRANSACTION DOCUMENT
UNLESS THE SAME CONSIDERATION IS ALSO OFFERED TO ALL PURCHASERS WHO THEN HOLD
SECURITIES.


6.5           CONSTRUCTION. THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO NOT
CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT
ANY OF THE PROVISIONS HEREOF. THE LANGUAGE USED IN THIS AGREEMENT WILL BE DEEMED
TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT, AND NO
RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY. THIS AGREEMENT
SHALL BE CONSTRUED AS IF DRAFTED JOINTLY BY THE PARTIES, AND NO PRESUMPTION OR
BURDEN OF PROOF SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF THE
AUTHORSHIP OF ANY PROVISIONS OF THIS AGREEMENT OR ANY OF THE TRANSACTION
DOCUMENTS.


6.6           SUCCESSORS AND ASSIGNS. THE PROVISIONS OF THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES AND THEIR SUCCESSORS AND
PERMITTED ASSIGNS. THIS AGREEMENT, OR ANY RIGHTS OR OBLIGATIONS HEREUNDER, MAY
NOT BE ASSIGNED BY THE COMPANY WITHOUT THE PRIOR WRITTEN CONSENT OF THE
PURCHASERS. ANY PURCHASER MAY ASSIGN ITS RIGHTS HEREUNDER IN WHOLE OR IN PART TO
ANY PERSON TO WHOM SUCH

27


--------------------------------------------------------------------------------





PURCHASER ASSIGNS OR TRANSFERS ANY SECURITIES IN COMPLIANCE WITH THIS AGREEMENT
AND APPLICABLE LAW, PROVIDED SUCH TRANSFEREE SHALL AGREE IN WRITING TO BE BOUND,
WITH RESPECT TO THE TRANSFERRED SECURITIES, BY THE TERMS AND CONDITIONS OF THIS
AGREEMENT THAT APPLY TO THE “PURCHASERS”.


6.7           NO THIRD-PARTY BENEFICIARIES. THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON, EXCEPT (I) EACH PURCHASER PARTY IS AN INTENDED THIRD PARTY
BENEFICIARY OF SECTION 4.7, AND (II) PLACEMENT AGENT IS AN INTENDED THIRD PARTY
BENEFICIARY OF ARTICLE III HEREOF, AND EACH PURCHASER PARTY OR THE PLACEMENT
AGENT, AS THE CASE MAY BE, MAY ENFORCE THE PROVISIONS OF SUCH SECTIONS DIRECTLY
AGAINST THE PARTIES WITH OBLIGATIONS THEREUNDER.


6.8           GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH
PARTY AGREES THAT ALL PROCEEDINGS CONCERNING THE INTERPRETATIONS, ENFORCEMENT
AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND ANY OTHER
TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS RESPECTIVE
AFFILIATES, EMPLOYEES OR AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN THE NEW YORK
COURTS. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE NEW YORK COURTS FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT
IN ANY PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH NEW YORK COURT, OR THAT SUCH PROCEEDING HAS BEEN
COMMENCED IN AN IMPROPER OR INCONVENIENT FORUM. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. IF EITHER PARTY SHALL
COMMENCE A PROCEEDING TO ENFORCE ANY PROVISIONS OF A TRANSACTION DOCUMENT, THEN
THE PREVAILING PARTY IN SUCH PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY
FOR ITS REASONABLE ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES INCURRED WITH
THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH PROCEEDING.


6.9           SURVIVAL. SUBJECT TO APPLICABLE STATUTE OF LIMITATIONS, THE
REPRESENTATIONS, WARRANTIES, AGREEMENTS AND COVENANTS CONTAINED HEREIN SHALL
SURVIVE THE CLOSING AND THE DELIVERY OF THE SECURITIES.


6.10         EXECUTION. THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE
SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH
PARTIES NEED NOT SIGN THE SAME COUNTERPART. IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE TRANSMISSION, OR BY E-MAIL DELIVERY OF A “.PDF” FORMAT
DATA FILE, SUCH SIGNATURE SHALL CREATE A VALID AND BINDING OBLIGATION OF THE
PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) WITH THE SAME
FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE PAGE WERE AN ORIGINAL THEREOF.


6.11         SEVERABILITY. IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND ENFORCEABILITY OF THE
REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT TO AGREE UPON A VALID
AND ENFORCEABLE PROVISION THAT IS A REASONABLE SUBSTITUTE THEREFOR, AND UPON SO
AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION IN THIS AGREEMENT.

28


--------------------------------------------------------------------------------





6.12         RESCISSION AND WITHDRAWAL RIGHT.    NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN (AND WITHOUT LIMITING ANY SIMILAR PROVISIONS OF) THE
TRANSACTION DOCUMENTS, WHENEVER ANY PURCHASER EXERCISES A RIGHT, ELECTION,
DEMAND OR OPTION UNDER A TRANSACTION DOCUMENT AND THE COMPANY DOES NOT TIMELY
PERFORM ITS RELATED OBLIGATIONS WITHIN THE PERIODS THEREIN PROVIDED, THEN SUCH
PURCHASER MAY RESCIND OR WITHDRAW, IN ITS SOLE DISCRETION FROM TIME TO TIME UPON
WRITTEN NOTICE TO THE COMPANY, ANY RELEVANT NOTICE, DEMAND OR ELECTION IN WHOLE
OR IN PART WITHOUT PREJUDICE TO ITS FUTURE ACTIONS AND RIGHTS.


6.13         REPLACEMENT OF SECURITIES. IF ANY CERTIFICATE OR INSTRUMENT
EVIDENCING ANY SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY
SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON
CANCELLATION THEREOF, OR IN LIEU OF AND SUBSTITUTION THEREFOR, A NEW CERTIFICATE
OR INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY AND THE TRANSFER AGENT OF SUCH LOSS, THEFT OR DESTRUCTION AND THE
EXECUTION BY THE HOLDER THEREOF OF A CUSTOMARY LOST CERTIFICATE AFFIDAVIT OF
THAT FACT AND AN AGREEMENT TO INDEMNIFY AND HOLD HARMLESS THE COMPANY AND THE
TRANSFER AGENT FOR ANY LOSSES IN CONNECTION THEREWITH OR, IF REQUIRED BY THE
TRANSFER AGENT, A BOND IN SUCH FORM AND AMOUNT AS IS REASONABLY REQUIRED BY THE
TRANSFER AGENT. THE APPLICANTS FOR A NEW CERTIFICATE OR INSTRUMENT UNDER SUCH
CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE THIRD-PARTY COSTS ASSOCIATED WITH
THE ISSUANCE OF SUCH REPLACEMENT SECURITIES. IF A REPLACEMENT CERTIFICATE OR
INSTRUMENT EVIDENCING ANY SECURITIES IS REQUESTED DUE TO A MUTILATION THEREOF,
THE COMPANY MAY REQUIRE DELIVERY OF SUCH MUTILATED CERTIFICATE OR INSTRUMENT AS
A CONDITION PRECEDENT TO ANY ISSUANCE OF A REPLACEMENT.


6.14         REMEDIES. IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, EACH OF THE
PURCHASERS AND THE COMPANY WILL BE ENTITLED TO SPECIFIC PERFORMANCE UNDER THE
TRANSACTION DOCUMENTS. THE PARTIES AGREE THAT MONETARY DAMAGES MAY NOT BE
ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF
OBLIGATIONS DESCRIBED IN THE FOREGOING SENTENCE AND HEREBY AGREE TO WAIVE IN ANY
ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION (OTHER THAN IN CONNECTION
WITH ANY ACTION FOR A TEMPORARY RESTRAINING ORDER) THE DEFENSE THAT A REMEDY AT
LAW WOULD BE ADEQUATE.


6.15         PAYMENT SET ASIDE. TO THE EXTENT THAT THE COMPANY MAKES A PAYMENT
OR PAYMENTS TO ANY PURCHASER PURSUANT TO ANY TRANSACTION DOCUMENT OR A PURCHASER
ENFORCES OR EXERCISES ITS RIGHTS THEREUNDER, AND SUCH PAYMENT OR PAYMENTS OR THE
PROCEEDS OF SUCH ENFORCEMENT OR EXERCISE OR ANY PART THEREOF ARE SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE, RECOVERED
FROM, DISGORGED BY OR ARE REQUIRED TO BE REFUNDED, REPAID OR OTHERWISE RESTORED
TO THE COMPANY, A TRUSTEE, RECEIVER OR ANY OTHER PERSON UNDER ANY LAW
(INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON
LAW OR EQUITABLE CAUSE OF ACTION), THEN TO THE EXTENT OF ANY SUCH RESTORATION,
THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE
REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN
MADE OR SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.


6.16         ADJUSTMENTS IN SHARE NUMBERS AND PRICES. IN THE EVENT OF ANY STOCK
SPLIT, SUBDIVISION, DIVIDEND OR DISTRIBUTION PAYABLE IN SHARES OF COMMON STOCK
(OR OTHER SECURITIES OR RIGHTS CONVERTIBLE INTO, OR ENTITLING THE HOLDER THEREOF
TO RECEIVE DIRECTLY OR INDIRECTLY SHARES OF COMMON STOCK), COMBINATION OR OTHER
SIMILAR RECAPITALIZATION OR EVENT OCCURRING AFTER THE DATE HEREOF, EACH
REFERENCE IN ANY TRANSACTION DOCUMENT TO A NUMBER OF SHARES OR A PRICE PER SHARE
SHALL BE AMENDED TO APPROPRIATELY ACCOUNT FOR SUCH EVENT.


6.17         INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND RIGHTS. THE
OBLIGATIONS OF EACH PURCHASER UNDER ANY TRANSACTION DOCUMENT ARE SEVERAL AND NOT
JOINT WITH THE OBLIGATIONS OF ANY OTHER PURCHASER, AND NO PURCHASER SHALL BE
RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER
PURCHASER UNDER ANY TRANSACTION DOCUMENT. THE DECISION OF EACH PURCHASER TO
PURCHASE SECURITIES PURSUANT TO THE TRANSACTION DOCUMENTS HAS BEEN MADE BY SUCH
PURCHASER INDEPENDENTLY OF ANY OTHER PURCHASER AND INDEPENDENTLY OF ANY
INFORMATION, MATERIALS, STATEMENTS OR OPINIONS AS TO THE BUSINESS, AFFAIRS,
OPERATIONS, ASSETS, PROPERTIES, LIABILITIES, RESULTS OF OPERATIONS, CONDITION
(FINANCIAL OR OTHERWISE) OR PROSPECTS

29


--------------------------------------------------------------------------------





OF THE COMPANY OR ANY SUBSIDIARY WHICH MAY HAVE BEEN MADE OR GIVEN BY ANY OTHER
PURCHASER OR BY ANY AGENT OR EMPLOYEE OF ANY OTHER PURCHASER, AND NO PURCHASER
AND ANY OF ITS AGENTS OR EMPLOYEES SHALL HAVE ANY LIABILITY TO ANY OTHER
PURCHASER (OR ANY OTHER PERSON) RELATING TO OR ARISING FROM ANY SUCH
INFORMATION, MATERIALS, STATEMENT OR OPINIONS. NOTHING CONTAINED HEREIN OR IN
ANY TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY PURCHASER PURSUANT THERETO,
SHALL BE DEEMED TO CONSTITUTE THE PURCHASERS AS A PARTNERSHIP, AN ASSOCIATION, A
JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A PRESUMPTION THAT THE
PURCHASERS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO SUCH
OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS. EACH
PURCHASER ACKNOWLEDGES THAT NO OTHER PURCHASER HAS ACTED AS AGENT FOR SUCH
PURCHASER IN CONNECTION WITH MAKING ITS INVESTMENT HEREUNDER AND THAT NO
PURCHASER WILL BE ACTING AS AGENT OF SUCH PURCHASER IN CONNECTION WITH
MONITORING ITS INVESTMENT IN THE SECURITIES OR ENFORCING ITS RIGHTS UNDER THE
TRANSACTION DOCUMENTS. EACH PURCHASER SHALL BE ENTITLED TO INDEPENDENTLY PROTECT
AND ENFORCE ITS RIGHTS, INCLUDING WITHOUT LIMITATION THE RIGHTS ARISING OUT OF
THIS AGREEMENT OR OUT OF THE OTHER TRANSACTION DOCUMENTS, AND IT SHALL NOT BE
NECESSARY FOR ANY OTHER PURCHASER TO BE JOINED AS AN ADDITIONAL PARTY IN ANY
PROCEEDING FOR SUCH PURPOSE. THE COMPANY ACKNOWLEDGES THAT EACH OF THE
PURCHASERS HAS BEEN PROVIDED WITH THE SAME TRANSACTION DOCUMENTS FOR THE PURPOSE
OF CLOSING A TRANSACTION WITH MULTIPLE PURCHASERS AND NOT BECAUSE IT WAS
REQUIRED OR REQUESTED TO DO SO BY ANY PURCHASER. THE COMPANY’S OBLIGATIONS TO
EACH PURCHASER UNDER THIS AGREEMENT ARE IDENTICAL TO ITS OBLIGATIONS TO EACH
OTHER PURCHASER OTHER THAN SUCH DIFFERENCES RESULTING SOLELY FROM THE NUMBER OF
SECURITIES PURCHASED BY SUCH PURCHASER, BUT REGARDLESS OF WHETHER SUCH
OBLIGATIONS ARE MEMORIALIZED HEREIN OR IN ANOTHER AGREEMENT BETWEEN THE COMPANY
AND A PURCHASER.


6.18         TERMINATION. THIS AGREEMENT MAY BE TERMINATED AND THE SALE AND
PURCHASE OF THE SHARES AND THE WARRANTS ABANDONED AT ANY TIME PRIOR TO THE
CLOSING BY EITHER THE COMPANY OR ANY PURCHASER (WITH RESPECT TO ITSELF ONLY)
UPON WRITTEN NOTICE TO THE OTHER, IF THE CLOSING HAS NOT BEEN CONSUMMATED ON OR
PRIOR TO 5:00 P.M. (NEW YORK CITY TIME) ON THE OUTSIDE DATE; PROVIDED, HOWEVER,
THAT THE RIGHT TO TERMINATE THIS AGREEMENT UNDER THIS SECTION 6.18 SHALL NOT BE
AVAILABLE TO ANY PERSON WHOSE FAILURE TO COMPLY WITH ITS OBLIGATIONS UNDER THIS
AGREEMENT HAS BEEN THE CAUSE OF OR RESULTED IN THE FAILURE OF THE CLOSING TO
OCCUR ON OR BEFORE SUCH TIME. NOTHING IN THIS SECTION 6.18 SHALL BE DEEMED TO
RELEASE ANY PARTY FROM ANY LIABILITY FOR ANY BREACH BY SUCH PARTY OF THE TERMS
AND PROVISIONS OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS OR TO IMPAIR
THE RIGHT OF ANY PARTY TO COMPEL SPECIFIC PERFORMANCE BY ANY OTHER PARTY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS. IN THE
EVENT OF A TERMINATION PURSUANT TO THIS SECTION, THE COMPANY SHALL PROMPTLY
NOTIFY ALL NON-TERMINATING PURCHASERS. UPON A TERMINATION IN ACCORDANCE WITH
THIS SECTION, THE COMPANY AND THE TERMINATING PURCHASER(S) SHALL NOT HAVE ANY
FURTHER OBLIGATION OR LIABILITY (INCLUDING ARISING FROM SUCH TERMINATION) TO THE
OTHER, AND NO PURCHASER WILL HAVE ANY LIABILITY TO ANY OTHER PURCHASER UNDER THE
TRANSACTION DOCUMENTS AS A RESULT THEREFROM.

 

30


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

MATHSTAR, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOR PURCHASERS FOLLOW]


--------------------------------------------------------------------------------




 

 

NAME OF PURCHASER:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Purchase Price Per Share/Warrant: $4.00

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $

 

 

 

 

Number of Shares to be acquired:

 

 

 

 

Underlying Shares subject to Warrant:

 

(40.0% of the number of Shares to be acquired)

 

 

 

 

Tax ID No.:

 

 

 

 

 

 

 

Residency:

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

Facsimile No.:

 

 

 

Attention:

 

 

 

 

 

Delivery Instructions:

 

 

(if different than above)

 

 

 

 

 

c/o

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 


--------------------------------------------------------------------------------




 

EXHIBITS:

 

 

A:

Form of Warrant

 

 

B:

Form of Registration Rights Agreement

 

 

C:

Form of Opinion of Company Counsel

 

 

D:

Irrevocable Transfer Agent Instructions

 

 

E-1:

Accredited Investor Questionnaire

 

 

E-2:

Stock Certificate Questionnaire

 

 

F:

Wire Instructions

 

 

SCHEDULES:

 

3.1(a) Subsidiaries

 

 

 

3.1(c) Authorization; Enforcement

 

 

 

3.1(g) Capitalization

 

 

 

3.1(k) Material Changes

 

 

 

3.1(x) Registration Rights

 

 


--------------------------------------------------------------------------------




 

EXHIBIT A

Form of Warrant


--------------------------------------------------------------------------------




EXHIBIT B

Form of Registration Rights Agreement


--------------------------------------------------------------------------------




EXHIBIT C

Form of Opinion of Company Counsel

1.                                       The Company is a corporation duly
incorporated and validly existing under, and by virtue of, the laws of the State
of Delaware and is in good standing under such laws. The Company has requisite
corporate power to own and operate its properties and assets and to carry on its
business as presently conducted. The Company is qualified to do business as a
foreign corporation in the states of                 ,                  and
                .

2.                                       The Company has all requisite legal and
corporate power to execute and deliver the Agreement, to sell and issue the
Shares and the Warrants under the Agreement, to issue the Warrant Shares
issuable upon the proper exercise of the Warrants in accordance with the terms
of the Warrants and to carry out and perform its obligations under the terms of
the Agreement.

3.                                       The Shares and the Warrants have been
duly authorized and when issued, delivered and paid for in accordance with the
terms of the Agreement, will be validly issued, fully paid and nonassessable.
The Warrant Shares have been duly and validly reserved, and, when issued in
accordance with the terms of the Agreement, the Warrant and the Company’s
Certificate of Incorporation, will be validly issued, fully paid and
nonassessable.

4.                                       All corporate action on the part of the
Company necessary for the authorization, execution and delivery of the Agreement
and the Registration Rights Agreement by the Company, the authorization, sale,
issuance and delivery of the Shares, the Warrants and the Warrant Shares and the
performance by the Company of its obligations under such agreements has been
taken. Such agreements have been duly and validly executed and delivered by the
Company and each of them constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with their respective
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

5.                                       The execution and delivery by the
Company of the Agreement and the Registration Rights Agreement, the performance
by the Company of its obligations under the Agreement and the Registration
Rights Agreement, and the issuance of the Shares and the Warrants does not
violate any provision of the Certificate of Incorporation or Bylaws, or any
provision of any applicable federal or state law, rule or regulation known to us
to be customarily applicable to transactions of this nature. The execution and
delivery by the Company of such agreements, the performance by the Company of
its obligations under such agreements, and the issuance of the Shares, the
Warrants and the Warrant Shares does not violate, or constitute a default under,
any contract or agreement to which the Company is a party or by which the
Company is bound filed as an exhibit to the Company’s Form 10-K for the fiscal
year ended December 31, 2005 or any filing thereafter with the Securities and
Exchange Commission pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation
S-K.

6.                                       Except as identified in the Agreement,
to our knowledge, there are no actions, suits, proceedings or investigations
pending against the Company or its properties before any court or governmental
agency nor, to our knowledge, has the Company received any written threat
thereof.

7.                                       No consent, approval or authorization
of or designation, declaration or filing with any federal governmental authority
on the part of the Company is required in connection with the valid execution
and delivery of the Agreement and the Registration Rights Agreement, the offer,
sale or issuance of the Shares or the Warrants or the consummation by the
Company of any other


--------------------------------------------------------------------------------




transaction contemplated by the Agreement except the filing of a Form D pursuant
to Regulation D under the Securities Act of 1933, as amended.

8.                                       Subject to the accuracy of the
Purchasers’ representations in Section 3.2 of the Agreement, the offer, sale and
issuance of the Shares and the Warrants in conformity with the terms of the
Agreement constitute transactions exempt from the registration requirements of
Section 5 of the Securities Act of 1933, as amended.


--------------------------------------------------------------------------------


EXHIBIT D

Form of Irrevocable Transfer Agent Instructions

As of                   ,         

                                    

                                    

                                    

Attn:                                    

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of
September 26, 2006 (the “Agreement”), by and among MathStar, Inc., a Delaware
corporation (the “Company”), and the purchasers named on the signature pages
thereto (collectively, the “Holders”), pursuant to which the Company is issuing
to the Holders shares (the “Shares”) of common stock of the Company, par value
$0.01 per share (the “Common Stock”), and warrants (the “Warrants”), which are
exercisable into shares of Common Stock

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time):

(i)            to issue shares of Common Stock upon transfer or resale of the
Shares; and

(ii)           to issue shares of Common Stock upon the exercise of the Warrants
(the “Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Annex I, which has been acknowledged by the Company
as indicated by the signature of a duly authorized officer of the Company
thereon together with indication of receipt of the exercise price therefor.

You acknowledge and agree that so long as you have previously received (a)
written confirmation from the Company’s legal counsel that either (1) a
registration statement covering resales of the Shares and the Warrant Shares has
been declared effective by the Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “Securities
Act”), or (2) sales of the Shares and the Warrant Shares may be made in
conformity with Rule 144(k) under the Securities Act (“Rule 144”) and (b) if
applicable, a copy of such registration statement, then, unless otherwise
required by law, within three (3) business days of your receipt of the notice
referred to in (ii) above, you shall issue the certificates representing the
Shares and the Warrant Shares so sold to the transferees registered in the names
of such transferees, and such certificates shall not bear any legend restricting
transfer of the Shares and the Warrant Shares thereby and should not be subject
to any stop-transfer restriction.

A form of written confirmation (to be used in connection with any sale) from the
Company’s outside legal counsel that a registration statement covering resales
of the Shares and the Warrant Shares has been declared effective by the
Commission under the Securities Act is attached hereto as Annex II.

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.


--------------------------------------------------------------------------------




Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

 

Very truly yours,

 

 

 

MATHSTAR, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

Acknowledged and Agreed:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:                                 , 2006

 


--------------------------------------------------------------------------------




Annex I

Form of Exercise Notice

(To be executed by the Holder to exercise the right to purchase shares
of Common Stock under the foregoing Warrants)

To:          MathStar, Inc.

(1)           The undersigned hereby elects to purchase                   
shares of Common Stock pursuant to the above-referenced Warrant. Capitalized
terms used herein and not otherwise defined herein have the respective meanings
set forth in the Warrant.

(2)           The Holder intends that payment of the Exercise Price shall be
made as (check one):

o            Cash Exercise

o            “Cashless Exercise” under Section 10 in accordance with the terms
of the Warrant.

(3)           If the Holder has elected a Cash Exercise, the Holder shall pay
the sum of $               to the Company in accordance with the terms of the
Warrant.

(4)           Pursuant to this Exercise Notice, the Company shall deliver to the
Holder                            Warrant Shares in accordance with the terms of
the Warrant.

(5)           By its delivery of this Exercise Notice, the undersigned
represents and warrants to the Company that in giving effect to the exercise
evidenced hereby, the Holder will not beneficially own in excess of the number
of shares of Common Stock (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934) permitted to be owned under Section 11 of this
Warrant to which this notice relates.

Dated:                              ,

 

Name of Holder:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)


--------------------------------------------------------------------------------




Acknowledgement

The Company hereby acknowledges this Exercise Notice and receipt of the
appropriate exercise price and hereby directs
                                       to issue the above indicated number of
shares of Common Stock in accordance with the Irrevocable Transfer Agent
Instructions dated                     , 2006, from the Company and acknowledged
and agreed to by                                   .

MATHSTAR, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------




Annex II

Form of Notice of Effectiveness of Registration Statement

 

 



 

Attn:

 

 

 

 

Re: MathStar, Inc.

 

Ladies and Gentlemen:

We are counsel to MathStar, Inc., a Delaware corporation (the “Company”), and
have represented the Company in connection with that certain Securities Purchase
Agreement, dated as of September 26, 2006, entered into by and among the Company
and the buyers named therein (collectively, the “Purchasers”) pursuant to which
the Company issued to the Purchasers shares of the Company’s Common Stock, par
value $0.01 per share (the “Common Stock”), and warrants exercisable for shares
of Common Stock (the “Warrants”). Pursuant to that certain Registration Rights
Agreement of even date, the Company agreed to register the resale of the Common
Stock, including the shares of Common Stock issuable upon exercise of the
Warrants (collectively, the “Registrable Securities”), under the Securities Act
of 1933, as amended (the “Securities Act”). In connection with the Company’s
obligations under the Registration Rights Agreement, on                     ,
2006, the Company filed a Registration Statement on [Form S-3 (File
No. 333-                    )] (the “Registration Statement”) with the
Securities and Exchange Commission (the “Commission”) relating to the
Registrable Securities which names each of the Purchasers as a selling
stockholder thereunder.

In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at          [a.m.][p.m.] on                     , 2006, and we have no
knowledge, after telephonic inquiry of a member of the staff, that any stop
order suspending its effectiveness has been issued or that any proceedings for
that purpose are pending before, or threatened by, the Commission and the
Registrable Securities are available for resale under the Securities Act
pursuant to the Registration Statement.

This letter shall serve as our standing notice to you that the Common Stock may
be freely transferred by the Purchasers pursuant to the Registration Statement
so long as the Holders certify they have complied with the plan of distribution
description in connection with their sales or transfer of the Common Stock set
forth in the Registration Statement and with the prospectus delivery
requirements of the Securities Act. You need not require further letters from us
to effect any future legend-free issuance or reissuance of shares of Common
Stock to the transferees of the Purchasers as contemplated by the Company’s
Irrevocable Transfer Agent Instructions dated                     , 2006. This
letter shall serve as our standing instructions with regard to this matter.

 

 

Very truly yours,

 

 

 

[                                          ]

 

 

 

By:

 

 

 

 

 


--------------------------------------------------------------------------------


Instruction Sheet for Exhibits E thru F

(to be read in conjunction with the entire Securities Purchase Agreement and
Registration Rights Agreement)

A.            Complete the following items in the Securities Purchase Agreement
and/or Registration Rights Agreement:

1.                                       Provide the information regarding the
Purchaser requested on the signature page. The Securities Purchase Agreement
must be executed by an individual authorized to bind the Purchaser.

2.                                     Exhibit E-1 – Accredited Investor
Questionnaire:

Provide the information requested by Exhibit E-1-1 (the Certificate for
Corporations, Partnerships, Trusts, Foundations, Joint Purchasers (other than
married couples) and Other Entities) or Exhibit E-1-2 (the Certificate for
Individuals (including married couples)), as applicable.

3.                                     Exhibit E-2 – Stock Certificate
Questionnaire:

Provide the information requested by the Stock Certificate Questionnaire.

4.                                     Annex B to the Registration Rights
Agreement-Selling Securityholder Notice and Questionnaire

Provide the information requested by the Selling Securityholder Notice and
Questionnaire

5.                                     Return the signed Securities Purchase
Agreement and Registration Rights Agreement to:

David W. Stadinski

Piper Jaffray & Co.

The Chrysler Building

405 Lexington Avenue, 58th Floor

New York, New York 10174

Tel: (212) 284-9572

Fax: (212) 284-9579

Email:  david.w.stadinski@pjc.com

B.                                     Instructions regarding the transfer of
funds for the purchase of Securities is set forth on Exhibit F to the Securities
Purchase Agreement.

4


--------------------------------------------------------------------------------




EXHIBIT E-1

Accredited Investor Questionnaire

Note to Purchasers:

For Corporations, Partnerships, Trusts, Foundations, Joint Purchasers (other
than married couples) and Other Entities, please provide the information
requested by Exhibit E-1-1.

For Individuals (including married couples), please provide the information
requested by Exhibit E-1-2.

5


--------------------------------------------------------------------------------


EXHIBIT E-1-1

Accredited Investor Questionnaire

Corporations, Partnerships, Trusts, Foundations,
Joint Purchasers (other than married couples) and Other Entities

If the Purchaser is a corporation, partnership, trust, pension plan, foundation,
joint purchaser (other than a married couple) or other entity, an authorized
officer, partner, or trustee must complete, date and sign this Certificate.

CERTIFICATE

The undersigned certifies that the representations and responses below are true
and accurate:

(a)           The Purchaser has been duly formed and is validly existing and has
full power and authority to invest in the Company. The person signing on behalf
of the undersigned has the authority to execute and deliver the Securities
Purchase Agreement on behalf of the Purchaser and to take other actions with
respect thereto.

(b)           Indicate the form of entity of the undersigned:

___  Limited Partnership

___  General Partnership

___  Corporation

___  Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the grantor:

(Continue on a separate piece of paper, if necessary.)

___  Other Type of Trust (indicate type of trust and, for trusts other than
pension trusts, name the grantors and beneficiaries:

(Continue on a separate piece of paper, if necessary.)

___  Other form of organization (indicate form of organization
(                           )).

(c)           Indicate the approximate date the undersigned entity was formed:

(d)           In order for the Company to offer and sell the Securities in
conformance with state and federal securities laws, the following information
must be obtained regarding your investor status. Please initial each category
applicable to you as a Purchaser of Securities of the Company.

___ (1)          A bank as defined in Section 3(a)(2) of the Securities Act, or
any savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;

___ (2)          A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934;

6


--------------------------------------------------------------------------------




___ (3)          An insurance company as defined in Section 2(13) of the
Securities Act;

___ (4)          An investment company registered under the Investment Company
Act of 1940 or a business development company as defined in Section 2(a)(48) of
that Act;

___ (5)          A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;

___ (6)          A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

___ (7)          An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

___ (8)          A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;

___ (9)          An organization described in Section 501(c)(3) of the Internal
Revenue Code, a corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000;

___ (10)    A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the Securities, whose purchase is directed by
a sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

___ (11)    An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity owners of the undersigned, and the investor category which each
such equity owner satisfies:

(Continue on a separate piece of paper, if necessary.)

Dated:                  , 2006

 

 

 

 

Name of Purchaser

 

 

 

 

 

Signature and title of authorized officer, partner or trustee

 

7


--------------------------------------------------------------------------------




EXHIBIT E-1-2

Individuals (including married couples)

If the Purchaser is an Individual (or married couple) the Purchaser must
complete, date and sign this Certificate.

CERTIFICATE

I certify that the representations and responses below are true and accurate:

(a)           In order for the Company to offer and sell the Securities in
conformance with state and federal securities laws, the following information
must be obtained regarding your investor status. Please initial each category
applicable to you as a Purchaser of Securities of the Company.

___         (1)           A natural person whose individual net worth, or joint
net worth with that person’s spouse, at the time of his purchase exceeds
$1,000,000;

___         (2)           A natural person who had an individual income in
excess of $200,000 in each of the two most recent years, or joint income with
that person’s spouse in excess of $300,000, in each of those years, and has a
reasonable expectation of reaching the same income level in the current year;

___         (3)           An executive officer or director of the Company.

(b)           Set forth in the space provided below the state(s), if any, in the
U.S. in which you maintained your residence during the past two years and the
dates during which you resided in each state:

                                                                                                                                                                                                  

                                                                                                                                                                                                  

                                                                                                                                                                     .

Dated:                       , 2006

 

Name(s) of Purchaser

 

 

 

 

 

Signature

 

 

 

 

 

Signature

 

 

 

8


--------------------------------------------------------------------------------




EXHIBIT E-2

Stock Certificate Questionnaire

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

1.

The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)). You may use a nominee name if
appropriate:

 

 

 

 

2.

The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to Item 1 above:

 

 

 

 

3.

The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

The Tax Identification Number of the Registered Holder listed in response to
Item 1 above:

 

 

9


--------------------------------------------------------------------------------




EXHIBIT F

Wire Instructions

Bank:

Pacific Continental Bank

 

717 NE Grand Ave.

 

Portland, Oregon 97232

ABA No.: 123205135

Account No.: 39001193

Beneficiary:

MathStar Inc.

 

19075 NW Tanasbourne Dr.

 

Suite 200

 

Hillsboro, Oregon 97124

 

10


--------------------------------------------------------------------------------


Schedule 3.1(a)

Subsidiaries

 

None


--------------------------------------------------------------------------------




Schedule 3.1(c)

Authorization; Enforcement

 

None


--------------------------------------------------------------------------------




Schedule 3.1(g)

Capitalization

Common Stock Authorized:

 

90,000,000 shares

 

 

 

Common Stock Issued and Outstanding:

 

17,699,567 shares (as of 8/31/06)

 

 

 

Preferred Stock Authorized:

 

10,000,000 shares

 

 

 

Preferred Stock Issued and Authorized:

 

None

 

 

 

Options to Purchase Common Stock Outstanding:

 

2,232,446

 

 

 

Options Outstanding Currently Exercisable:

 

910,306 shares (as of 9/20/06)

 

 

 

Shares of Restricted Stock Outstanding:

 

464,903 shares

 

 

 

Options and/or Restricted Stock Available for Issuance:

 

211,263 shares

 

 

 

Warrants Outstanding:

 

1,722,847 shares

 


--------------------------------------------------------------------------------




Schedule 3.1(k)

Material Changes

 

None


--------------------------------------------------------------------------------




Schedule 3.1(x)

Registration Rights

 

None


--------------------------------------------------------------------------------